Name: Commission Regulation (EC) NoÃ 606/2009 of 10Ã July 2009 laying down certain detailed rules for implementing Council Regulation (EC) NoÃ 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions
 Type: Regulation
 Subject Matter: food technology;  agricultural structures and production;  agricultural activity;  beverages and sugar
 Date Published: nan

 24.7.2009 EN Official Journal of the European Union L 193/1 COMMISSION REGULATION (EC) No 606/2009 of 10 July 2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 479/2008 of 29 April 2008 on the common organisation of the market in wine, amending Regulations (EC) No 1493/1999, (EC) No 1782/2003, (EC) No 1290/2005, (EC) No 3/2008 and repealing Regulations (EEC) No 2392/86 and (EC) No 1493/1999 (1), and in particular Articles 25(3) and 32 thereof, Whereas: (1) The definition of wine given in the first indent of point (c) of the second subparagraph of paragraph 1 of Annex IV to Regulation (EC) No 479/2008 listing the categories of grapevine products provides for a total alcoholic strength of not more than 15 % vol. However, that limit may be increased to 20 % vol. for wines produced without enrichment in certain wine-growing areas that should be defined. (2) Chapter II of Title III of Regulation (EC) No 479/2008 and Annexes V and VI thereto lay down general rules on oenological practices and processes and refer for the rest to detailed implementing rules to be adopted by the Commission. The permitted oenological practices should be defined clearly and precisely, including the methods for sweetening wines, and limits on the use of certain substances and the conditions for using certain of those substances should be laid down. (3) Annex IV to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (2) listed authorised oenological practices. That list of authorised oenological practices, described more clearly and more coherently and supplemented to take account of technical progress, should be kept in a single annex. (4) Annex V A to Regulation (EC) No 1493/1999 lays down maximum levels of sulphites in wines produced in the Community that are higher than the limits laid down by the International Organisation of Vine and Wine (OIV). The limits should be aligned with those of the OIV, which are recognised internationally, and the derogations required for certain sweet wines produced in small quantities because of their higher sugar content and to ensure their good conservation should be kept. In the light of current scientific studies into the reduction and replacement of sulphites in wine and the sulphite intake from wine in the human diet, provision must be made for re-examining the maximum limits at a later date with a view to reducing them. (5) The procedures by means of which the Member States may authorise certain oenological practices and processes not provided for by Community rules for a definite period and for experimental purposes should be laid down. (6) The production of sparkling wines, quality sparkling wines and quality aromatic sparkling wines requires a number of specific practices in addition to the oenological practices permitted elsewhere. For reasons of clarity, those practices should be listed in a separate annex. (7) The production of liqueur wines requires a number of specific practices in addition to the oenological practices permitted elsewhere and the production of liqueur wines with a protected designation of origin has certain particularities. For reasons of clarity, those practices and restrictions should be listed in a separate annex. (8) Coupage is a widespread oenological practice and, in view of its possible consequences for the quality of wine, its use must be strictly defined and regulated in order to prevent abuse and to ensure high quality wines at the same time as promoting a more competitive sector. As far as rosÃ © wine production is concerned, for the reasons mentioned above, this practice must be regulated more particularly for certain wines which are not subject to specifications. (9) Purity and identification specifications of a large number of substances used in oenological practices are already laid down in the Community rules on foodstuffs and in the International Oenological Codex of the OIV. For the purposes of harmonisation and clarity, those specifications should be used in the first instance, while providing for additional rules specific to the situation in the Community. (10) Wine products that do not comply with the provisions of Chapter II of Title III of Regulation (EC) No 479/2008 or those to be laid down in this Regulation may not be placed on the market. However, some of these products may be used for industrial purposes and the conditions for their use should be laid down so as to ensure adequate monitoring of their final use. In addition, to avoid financial losses for operators with stocks of certain products produced before the date of application of that Regulation, it should be laid down that products made in accordance with the rules in force before that date may be released for consumption. (11) In accordance with paragraph 4 of point D of Annex V to Regulation (EC) No 479/2008, all enrichment, acidification and deacidification operations must be notified to the competent authorities. This also holds for quantities of sugar, concentrated grape must and rectified concentrated grape must held by the natural or legal persons undertaking such operations. The purpose of such notification is to allow the operations in question to be monitored. Notifications must therefore be addressed to the competent authority of the Member State on whose territory the operation is to take place and must be as accurate as possible. Where an increase in alcoholic strength is involved, the competent authority must be notified in sufficient time to permit it to carry out an effective check. (12) In the case of acidification and deacidification, a check after the operation is sufficient. For that reason and to simplify administrative procedures, it must therefore be possible to make such notification, except for the first notification in the wine year, by updating records regularly verified by the competent authority. In certain Member States, the competent authorities carry out systematic analytical checks of all batches of products turned into wine. As long as this continues to be the case, declarations of intention to enrich wine are not absolutely necessary. (13) Notwithstanding the general rule laid down in point D of Annex VI to Regulation (EC) No 479/2008, the pouring of wine [or grape must onto lees or grape marc or pressed aszÃ º or vÃ ½ber pulp is an essential characteristic of the production of certain Hungarian and Slovak wines. The particular rules for that practice must be laid down in accordance with the national provisions in force in the Member States concerned on 1 May 2004. (14) Article 31 of Regulation (EC) No 479/2008 lays down that the analysis methods for establishing the composition of the products covered by that Regulation and the rules for checking whether those products have been subjected to processes in violation of authorised oenological practice are those recommended and published by the OIV in the Compendium of International Methods of Analysis of Wines and Musts. Where specific analysis methods are necessary for certain Community wine products and they have not been established by the OIV, those Community methods should be described. (15) So as to ensure greater transparency, a list of the analysis methods concerned and their description should be published at Community level. (16) Consequently, Commission Regulations (EEC) No 2676/90 of 17 September 1990 determining Community methods for the analysis of wines (3) and (EC) No 423/2008 of 8 May 2008 laying down certain detailed rules for implementing Council Regulation (EC) No 1493/1999 and establishing a Community code of oenological practices and processes (4) should be repealed. (17) The measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee established by Article 113(2) of Regulation (EC) No 479/2008, HAS ADOPTED THIS REGULATION: Article 1 Purpose This Regulation lays down detailed rules for the application of Title III, Chapters I and II of Regulation (EC) No 479/2008. Article 2 Wine-growing areas where wines may have a maximum total alcoholic strength of 20 % vol. The wine-growing areas referred to in the first indent of point (c) of the second subparagraph of paragraph 1 of Annex IV to Regulation (EC) No 479/2008 shall be zones C I, C II and C III referred to in Annex IX to that Regulation and the areas of zone B in which white wines with the following protected geographical indications may be produced: Vin de pays de Franche-ComtÃ © and Vin de pays du Val de Loire. Article 3 Authorised oenological practices and restrictions 1. The authorised oenological practices and restrictions applicable to the production and conservation of products covered by Regulation (EC) No 479/2008, referred to in Article 29(1) thereof, are laid down in Annex I hereto. 2. The authorised oenological practices and the conditions for and the limits on their use are set out in Annex I A. 3. The maximum sulphur dioxide contents of wines are given in Annex I B. 4. The maximum volatile acid contents are given in Annex I C. 5. The rules on sweetening are laid down in Annex I D. Article 4 Experimental use of new oenological practices 1. For experimental purposes as referred to in Article 29(2) of Regulation (EC) No 479/2008, each Member State may authorise the use of certain oenological practices or processes not provided for in that Regulation or in this Regulation, for a maximum of three years, on condition that: (a) the practices and processes concerned meet the requirements of Articles 27(2) and 30(b) to (e) of Regulation (EC) No 479/2008; (b) such practices and processes are applied to quantities not exceeding 50 000 hectolitres per year for any one experiment; (c) the Member State concerned informs the Commission and the other Member States at the beginning of the experiment of the terms of each authorisation; (d) the processes shall be entered on the accompanying document referred to in Article 112(1) and in the register referred to in Article 112(2) of Regulation (EC) No 479/2008. Experiment shall mean an operation or operations carried out in the context of a well-defined research project with a single experimental protocol. 2. The products obtained by the experimental use of such practices and processes may be placed on the market of a Member State other than the Member State concerned provided the Member State authorising the experiment gives prior notification to the competent authorities of the Member State of destination of the terms of the authorisation and the quantities involved. 3. During the three months following the end of the period referred to in paragraph 1, the Member State concerned shall forward to the Commission a report on the authorised experiment and the results thereof. The Commission shall notify the other Member States of those results. 4. Depending on these results, the Member State concerned may apply to the Commission for authorisation to continue the experiment, possibly with a larger quantity than in the original experiment, for a further maximum period of three years. The Member State shall submit an appropriate dossier in support of its application. The Commission, in accordance with the procedure referred to in Article 113(2) of Regulation (EC) No 479/2008, shall decide on the application to continue the experiment. Article 5 Oenological practices applicable to categories of sparkling wines The authorised oenological practices and restrictions, including enrichment, acidification and de-acidification, concerning sparkling wines, quality sparkling wines and quality aromatic sparkling wines, referred to in point (b) of the second paragraph of Article 32 of Regulation (EC) No 479/2008 are listed in Annex II hereto, without prejudice to the oenological practices and restrictions of general application laid down in Regulation (EC) No 479/2008 and in Annex I hereto. Article 6 Oenological practices applicable to liqueur wines The authorised oenological practices and restrictions concerning liqueur wines referred to in point (c) of the second paragraph of Article 32 of Regulation (EC) No 479/2008 are listed in Annex III hereto, without prejudice to the oenological practices and restrictions of general application laid down in Regulation (EC) No 479/2008 and in Annex I hereto. Article 7 Definition of coupage 1. Within the meaning of point (d) of the second paragraph of Article 32 of Regulation (EC) No 479/2008, coupage shall mean the mixing of wines or musts of different origins, different vine varieties, different harvest years or different categories of wine or of must. 2. The following shall be regarded as different categories of wine or must: (a) red wine, white wine and the musts or wines suitable for yielding one of these categories of wine; (b) wines without a protected designation of origin or geographical indication, wines with a protected designation of origin (PDO) and wines with a protected geographical indication (PGI) as well as musts or wines suitable for yielding one of these categories of wine. For the purposes of this paragraph, rosÃ © wine shall be regarded as red wine. 3. The following processes shall not be regarded as coupage: (a) enrichment by the addition of concentrated grape must or rectified concentrated grape must; (b) sweetening. Article 8 General rules on blending and coupage 1. A wine may be obtained by blending or coupage only where the constituents of that blending or coupage possess the required characteristics for obtaining wine and comply with Regulation (EC) No 479/2008 and this Regulation. Coupage of a non-PDO/PGI white wine with a non-PDO/PGI red wine cannot produce a rosÃ © wine. However, the second subparagraph does not exclude coupage of the type referred to therein where the final product is intended for the preparation of a cuvÃ ©e as defined in Annex I to Regulation (EC) No 479/2008 or intended for the production of semi-sparkling wines. 2. Coupage of a grape must or a wine which has undergone the oenological practice referred to in paragraph 14 of Annex I A to this Regulation with a grape must or a wine which has not undergone that practice shall be prohibited. Article 9 The purity and identification specifications of substances used in oenological practices 1. Where they are not laid down by Commission Directive 2008/84/EC (5), the purity and identification specifications of substances used in the oenological practices referred to in point (e) of the second paragraph of Article 32 of Regulation (EC) No 479/2008 shall be those laid down and published in the International Oenological Codex of the International Organisation of Vine and Wine. Where necessary, those purity criteria shall be supplemented by the specific requirements provided for in Annex I A hereto. 2. The enzymes and enzymatic preparations used in the authorised oenological practices and processes listed in Annex I A shall meet the requirements of Regulation (EC) No 1332/2008 of the European Parliament and of the Council of 16 December 2008 on food enzymes (6). Article 10 Conditions governing the holding, circulation and use of products not complying with Chapter II of Title III of Regulation (EC) No 479/2008 or this Regulation 1. Products not complying with Chapter II of Title III of Regulation (EC) No 479/2008 or this Regulation shall be destroyed. However, Member States may authorise the use of certain products, the characteristics of which they shall determine, by distilleries or vinegar factories or for industrial purposes. 2. Such products may not be held without legitimate cause by producers or traders and they may be moved only to distilleries, vinegar factories, or establishments using them for industrial purposes or products or elimination plants. 3. Member States may have denaturing agents or indicators added to wines as referred to in paragraph 1 in order to make them more easily identifiable. Where justified, they may also prohibit the uses provided for in paragraph 1 and have the products disposed of. 4. Wine produced before 1 August 2009 may be offered or supplied for direct human consumption provided that it complies with the Community or national rules in force prior to that date. Article 11 General rules applicable to the enrichment, acidification and deacidification of products other than wine The processes referred to in paragraph 1 of point D of Annex V to Regulation (EC) No 479/2008 must be carried out in a single operation. However, Member States may permit some of these processes to be carried out in more than one operation where this improves the vinification of the products concerned. In such cases, the limits laid down in Annex V to Regulation (EC) No 479/2008 shall apply to the whole operation concerned. Article 12 Administrative rules applicable to enrichment 1. Notifications as referred to in paragraph 4 of point D of Annex V to Regulation (EC) No 479/2008 relating to operations to increase alcoholic strength shall be made by the natural or legal persons carrying out the operations concerned and in compliance with suitable time limits and control conditions set by the competent authority of the Member State on whose territory the operation takes place. 2. Notifications as referred to in paragraph 1 shall be made in writing and shall include the following information: (a) the name and address of the person making the notification; (b) the place where the operation is to be carried out; (c) the date and time when the operation is to commence; (d) the description of the product undergoing the operation; (e) the process used for the operation, with details of the type of product to be used. 3. Member States may allow prior notifications covering several operations or a specified period to be sent to the competent authorities. Such notifications shall be accepted only if the person making the notification keeps a written record of each enrichment operation as provided for in paragraph 6 and of the information required by paragraph 2. 4. Where the person concerned is prevented by reasons of force majeure from carrying out the notified operation in due time, Member States shall specify the conditions under which that person is to submit a new notification to the competent authority so that the necessary checks can be carried out. 5. The notification referred to in paragraph 1 shall not be required in Member States in which the competent inspection authorities carry out systematic analytical checks of all batches of products turned into wine. 6. The particulars relating to operations to increase alcoholic strength shall be entered in the registers referred to in Article 112(2) of Regulation (EC) No 479/2008 immediately after the operation is completed. In cases where prior notifications covering several operations do not indicate the date and time when the operations are to commence, an entry must also be made in those registers before each operation commences. Article 13 Administrative rules applicable to acidification and deacidification 1. In the case of acidification and deacidification, operators shall make notifications as referred to in paragraph 4 of point D of Annex V to Regulation (EC) No 479/2008 not later than the second day following the first operation carried out in any wine year. Such notifications shall be valid for all operations in that wine year. 2. Notifications as referred to in paragraph 1 shall be made in writing and shall include the following information: (a) the name and address of the person making the notification; (b) the type of operation involved; (c) the place where the operation took place. 3. The particulars relating to each acidification and deacidification operation shall be entered in the registers referred to in Article 112(2) of Regulation (EC) No 479/2008. Article 14 Pouring of wine or grape must to lees or grape marc or pressed aszÃ º/vÃ ½ber pulp The pouring of wine or grape must to lees or grape marc or pressed aszÃ º/vÃ ½ber pulp, provided for in paragraph 2 of point D of Annex VI to Regulation (EC) No 479/2008, shall be carried out as follows, in accordance with the national provisions in force on 1 May 2004: (a) Tokaji fordÃ ­tÃ ¡s or TokajskÃ ½ forditÃ ¡Ã ¡ shall be prepared by pouring must or wine on pressed aszÃ º/vÃ ½ber pulp; (b) Tokaji mÃ ¡slÃ ¡s or TokajskÃ ½ mÃ ¡Ã ¡lÃ ¡Ã ¡ shall be prepared by pouring must or wine on the lees of szamorodni/samorodnÃ © or aszÃ º/vÃ ½ber. The products concerned must be from the same harvest year. Article 15 Applicable Community analysis methods 1. The analysis methods referred to in the second paragraph of Article 31 of Regulation (EC) No 479/2008 applicable for the verification of certain wine products and certain limits laid down at Community level are set out in Annex IV hereto. 2. The Commission shall publish in the C Series of the Official Journal of the European Union the list and description of the analysis methods referred to the first paragraph of Article 31 of Regulation (EC) No 479/2008 and described in the Compendium of International Methods of Analysis of Wines and Musts of the International Organisation of Vine and Wine and applicable for verification of the limits and requirements laid down by Community rules for the production of wine products. Article 16 Repeal Regulations (EEC) No 2676/90 and (EC) No 423/2008 are repealed. References to the repealed Regulations and to Regulation (EC) No 1493/1999 shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex V. Article 17 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 August 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 148, 6.6.2008, p. 1. (2) OJ L 179, 14.7.1999, p. 1. (3) OJ L 272, 3.10.1990, p. 1. (4) OJ L 127, 15.5.2008, p. 13. (5) OJ L 253, 20.9.2008, p. 1. (6) OJ L 354, 31.12.2008, p. 7. ANNEX I A AUTHORISED OENOLOGICAL PRACTICES AND PROCESSES. 1 2 3 Oenological practice Conditions of use (1) Limits on use Applications 1 Aeration or oxygenation using gaseous oxygen 2 Heat treatments 3 Centrifuging and filtration with or without an inert filtering agent Use of an agent must not leave undesirable residues in the treated product 4 Use of carbon dioxide, argon or nitrogen, either alone or combined, in order to create an inert atmosphere and to handle the product shielded from the air 5 Use of yeasts for wine production, whether dry or in wine suspension Only with fresh grapes, grape must, partially fermented grape must, partially fermented grape must obtained from raisined grapes, concentrated grape must and new wine still in fermentation and for the second alcoholic fermentation of all categories of sparkling wine. 6 The use, to encourage yeast development, of one or more of the following substances, with the possible addition of microcrystalline cellulose as an excipient:  addition of diammonium phosphate or ammonium sulphate Only with fresh grapes, grape must, partially fermented grape must, partially fermented grape must obtained from raisined grapes, concentrated grape must and new wine still in fermentation and for the second alcoholic fermentation of all categories of sparkling wine. No more than 1 g/l (expressed in salts) (2) or 0,3 g/l for the second fermentation of sparkling wines.  addition of ammonium bisulphite Only with fresh grapes, grape must, partially fermented grape must, partially fermented grape must obtained from raisined grapes, concentrated grape must and new wine still in fermentation No more than 0,2 g/l (expressed in salts) (2) and up to the limits set in point 7.  addition of thiamin hydrochloride Only with fresh grapes, grape must, partially fermented grape must, partially fermented grape must obtained from raisined grapes, concentrated grape must and new wine still in fermentation and for the second alcoholic fermentation of all categories of sparkling wine. No more than 0,6 mg/l (expressed in thiamin) for each treatment 7 Use of sulphur dioxide, potassium bisulphite or potassium metabisulphite, also called potassium disulphite or potassium pyrosulphite Limits (i.e. maximum quantity in the product placed on the market) as laid down in Annex I B 8 Elimination of sulphur dioxide by physical processes Only with fresh grapes, grape must, partially fermented grape must, partially fermented grape must obtained from raisined grapes, concentrated grape must, rectified concentrated grape must and new wine still in fermentation 9 Treatment with charcoal for oenological use Only for musts and new wines still in fermentation, rectified concentrated grape must and white wines No more than 100 g of dry product per hl 10 Clarification by means of one or more of the following substances for oenological use:  edible gelatine,  plant proteins from wheat or peas,  isinglass,  casein and potassium caseinates,  egg albumin,  bentonite,  silicon dioxide as a gel or colloidal solution,  kaolin,  tannin,  pectolytic enzymes,  enzymatic preparations of beta-glucanase Conditions for using beta-glucanase laid down in Appendix 1 11 Use of sorbic acid in potassium sorbate form Maximum sorbic acid content in the product so treated and placed on the market: 200 mg/l 12 Use of tartaric L(+) acid, malic L acid, DL malic acid, or lactic acid for acidification purposes Conditions and limits laid down in points C and D of Annex V to Regulation (EC) No 479/2008 and Articles 11 and 13 of this Regulation. Specifications for L(+) tartaric acid laid down in paragraph 2 of Appendix 2 13 Use of one or more of the following substances for deacidification purposes:  neutral potassium tartrate,  potassium bicarbonate,  calcium carbonate, which may contain small quantities of the double calcium salt of L(+) tartaric and L(-) malic acids,  calcium tartrate,  L(+) tartaric acid  a homogeneous preparation of tartaric acid and calcium carbonate in equivalent proportions and finely pulverised Conditions and limits laid down in points C and D of Annex V to Regulation (EC) No 479/2008 and Articles 11 and 13 of this Regulation. Specifications for L(+) tartaric acid laid down in Appendix 2 14 Addition of Aleppo pine resin Under the conditions set out in Appendix 3 15 Use of preparations from yeast cell walls No more than 40 g/hl 16 Use of polyvinylpolypyrrolidone No more than 80 g/hl 17 Use of lactic bacteria 18 Addition of lysozyme No more than 500 mg/l (where added to both the must and the wine, the total overall quantity must not exceed 500 mg/l) 19 Addition of L ascorbic acid Maximum content in wine thus treated and placed on the market: 250 mg/l (3) 20 Use of ion exchange resins Only with grape must intended for the manufacture of rectified concentrated grape must under the conditions set out in Appendix 4 21 Use in dry wines of fresh lees which are sound and undiluted and contain yeasts resulting from the recent vinification of dry wine For the products defined in paragraphs 1, 3, 4, 5, 6, 7, 8, 9, 15 and 16 of Annex IV to Regulation (EC) No 479/2008 Quantities not exceeding 5 % of the volume of product treated 22 Bubbling using argon or nitrogen 23 Addition of carbon dioxide For partially fermented must for direct human consumption as such and the products defined in paragraphs 1, 7 and 9 of Annex IV to Regulation (EC) No 479/2008 In the case of still wines the maximum carbon dioxide content in the wine so treated and placed on the market is 3 g/l, while the excess pressure caused by the carbon dioxide must be less than 1 bar at a temperature of 20 °C 24 Addition of citric acid for wine stabilisation purposes For partially fermented must for direct human consumption as such and the products defined in paragraphs 1, 3, 4, 5, 6, 7, 8, 9, 15 and 16 of Annex IV to Regulation (EC) No 479/2008 Maximum content in wine thus treated and placed on the market: 1g/l 25 Addition of tannins For partially fermented must for direct human consumption as such and the products defined in paragraphs 1, 3, 4, 5, 6, 7, 8, 9, 15 and 16 of Annex IV to Council Regulation (EC) No 479/2008 26 The treatment:  of white and rosÃ © wines with potassium ferrocyanide,  of red wines with potassium ferrocyanide or with calcium phytate For partially fermented must for direct human consumption as such and the products defined in paragraphs 1, 3, 4, 5, 6, 7, 8, 9, 15 and 16 of Annex IV to Regulation (EC) No 479/2008 under the conditions set out in Appendix 5 In the case of calcium phytate, no more than 8 g/hl 27 Addition of metatartaric acid For partially fermented must for direct human consumption as such and the products defined in paragraphs 1, 3, 4, 5, 6, 7, 8, 9, 15 and 16 of Annex IV to Regulation (EC) No 479/2008 No more than 100 mg/l 28 Use of acacia For partially fermented must for direct human consumption as such and the products defined in paragraphs 1, 3, 4, 5, 6, 7, 8, 9, 15 and 16 of Annex IV to Regulation (EC) No 479/2008 29 Use of DL tartaric acid, also called racemic acid, or of its neutral salt of potassium, for precipitating excess calcium For partially fermented must for direct human consumption as such and the products defined in paragraphs 1, 3, 4, 5, 6, 7, 8, 9, 15 and 16 of Annex IV to Regulation (EC) No 479/2008 and under the conditions laid down in Appendix 5 30 To assist the precipitation of tartaric salts, use of:  potassium bitartrate or potassium hydrogen tartrate,  calcium tartrate For partially fermented must for direct human consumption as such and the products defined in paragraphs 1, 3, 4, 5, 6, 7, 8, 9, 15 and 16 of Annex IV to Regulation (EC) No 479/2008 In the case of calcium tartrate, no more than 200 g/hl 31 Use of copper sulphate or cupric citrate to eliminate defects of taste or smell in the wine For partially fermented must for direct human consumption as such and the products defined in paragraphs 1, 3, 4, 5, 6, 7, 8, 9, 15 and 16 of Annex IV to Regulation (EC) No 479/2008 No more than 1 g/hl, provided that the copper content of the product so treated does not exceed 1 mg/l 32 Addition of caramel within the meaning of Directive 94/36/EC of the European Parliament and of the Council of 30 June 1994 on colours for use in foodstuffs (4), to reinforce the colour Only with liqueur wines 33 Use of discs of pure paraffin impregnated with allyl isothiocyanate to create a sterile atmosphere Only for partially fermented must for direct human consumption as such, and wine. Permitted solely in Italy as long as it is not prohibited under that countrys legislation and only in containers holding more than 20 litres No trace of allyl isothiocyanate must be present in the wine 34 Addition of dimethyldicarbonate (DMDC) to wine for microbiological stabilisation For partially fermented must for direct human consumption as such and the products defined in paragraphs 1, 3, 4, 5, 6, 7, 8, 9, 15 and 16 of Annex IV to Regulation (EC) No 479/2008 and under the conditions laid down in Appendix 6 No more than 200 mg/l with no detectable residues in the wine placed on the market 35 Addition of yeast mannoproteins to ensure the tartaric and protein stabilisation of wines For partially fermented must for direct human consumption as such and the products defined in paragraphs 1, 3, 4, 5, 6, 7, 8, 9, 15 and 16 of Annex IV to Regulation (EC) No 479/2008 36 Electrodialysis treatment to ensure the tartaric stabilisation of the wine For partially fermented must for direct human consumption as such and the products defined in paragraphs 1, 3, 4, 5, 6, 7, 8, 9, 15 and 16 of Annex IV to Regulation (EC) No 479/2008 and under the conditions laid down in Appendix 7 37 Use of urease to reduce the level of urea in the wine For partially fermented must for direct human consumption as such and the products defined in paragraphs 1, 3, 4, 5, 6, 7, 8, 9, 15 and 16 of Annex IV to Regulation (EC) No 479/2008 and under the conditions laid down in Appendix 8 38 Use of oak chips in winemaking and ageing, including in the fermentation of fresh grapes and grape must Under the conditions laid down in Appendix 9 39 Use:  of calcium alginate, or,  of potassium alginate, Only for the manufacture of all categories of sparkling and semi-sparkling wines obtained by fermentation in bottle and with the lees separated by disgorging 40 Partial dealcoholisation of wine Only with wine and under the conditions laid down in Appendix 10 41 Use of polyvinylimidazole/polyvinylpyrrolidone (PVI/PVP) copolymers in order to reduce the copper, iron and heavy metal content Under the conditions laid down in Appendix 11 No more than 500 mg/l (where added to both the must and the wine, the total overall quantity must not exceed 500 mg/l) 42 Addition of carboxymethylcellulose (cellulose gums) to ensure tartaric stabilisation Only with wine and all categories of sparkling and semi-sparkling wine No more than 100 mg/l 43 Treatment with cation exchangers to ensure the tartaric stabilisation of the wine For partially fermented must for direct human consumption as such and the products defined in paragraphs 1, 3, 4, 5, 6, 7, 8, 9, 15 and 16 of Annex IV to Regulation (EC) No 479/2008 and under the conditions laid down in Appendix 12 (1) Unless otherwise stated, the practice or process described may be used for fresh grapes, grape must, partially fermented grape must, partially fermented grape must from raisined grapes, concentrated grape must, new wine still in fermentation, partially fermented grape must for direct human consumption, wine, all categories of sparkling wine, semi-sparkling wine, aerated semi-sparkling wine, liqueur wines, wines made from raisined grapes and wines made from over-ripened grapes. (2) These ammonium salts may also be used in combination, up to an overall limit of 1g/l, without prejudice to the specific limits of 0,3 g/l or 0,2 g/l set above. (3) The use limit is 250 mg/l for each treatment. (4) OJ L 237, 10.9.1994, p. 13. Appendix 1 Requirements for beta-glucanase 1. International code for beta-glucanase: E.C. 3-2-1-58 2. Beta-glucan hydrolase (breaking down the glucan in Botrytis cinerea) 3. Origin: Trichoderma harzianum 4. Area of application: breaking down the beta-glucans present in wines, in particular those produced from botrytised grapes 5. Maximum dose: 3 g of the enzymatic preparation containing 25 % total organic solids (TOS) per hectolitre 6. Chemical and microbiological purity specifications: Loss on drying Less than 10 % Heavy metals Less than 30 ppm Pb Less than 10 ppm As Less than 3 ppm Total coliforms Absent Escherichia coli Absent in 25 g sample Salmonella spp Absent in 25 g sample Aerobic count: Less than 5 Ã  104 cells/g Appendix 2 L(+) tartaric acid 1. Tartaric acid, the use of which for deacidification purposes is provided for in paragraph 13 of Annex I A, may be used only for products that: are from the Elbling and Riesling vine varieties; and are obtained from grapes harvested in the following wine-growing regions in the northern part of wine-growing zone A:  Ahr,  Rheingau,  Mittelrhein,  Mosel,  Nahe,  Rheinhessen,  Pfalz,  Moselle luxembourgeoise. 2. Tartaric acid, the use of which is provided for in paragraphs 12 and 13 of this Annex, also called L(+) tartaric acid, must be of agricultural origin and extracted specifically from wine products. It must also comply with the purity criteria laid down in Directive 2008/84/EC. Appendix 3 Aleppo pine resin 1. Aleppo pine resin, the use of which is provided for in paragraph 14 of Annex I A, may be used only to produce retsina wine. This oenological practice may be carried out only: (a) in the geographical territory of Greece; (b) using grape must from grape varieties, areas of production and wine-making areas as specified in the Greek provisions in force at 31 December 1980; (c) by adding 1 000 grams or less of resin per hectolitre of the product used, before fermentation or, where the actual alcoholic strength by volume does not exceed one third of the overall alcoholic strength by volume, during fermentation. 2. Greece shall notify the Commission in advance if it intends to amend the provisions referred to in paragraph 1(b). If the Commission does not respond within two months of such notification, Greece may implement the planned amendments. Appendix 4 Ion exchange resins The ion exchange resins which may be used accordance with paragraph 20 of Annex I A are styrene and divinylbenzene copolymers containing sulphonic acid or ammonium groups. They must comply with the requirements laid down in Regulation (EC) No 1935/2004 of the European Parliament and of the Council (1) and Community and national provisions adopted in implementation thereof. In addition, when tested by the analysis method laid down in paragraph 2, they must not lose more than 1 mg/l of organic matter into any of the solvents listed. They must be regenerated with substances permitted for use in the preparation of foodstuffs. These resins may be used only under the supervision of an oenologist or technician and in installations approved by the authorities of the Member States on whose territory they are used. Such authorities shall lay down the duties and responsibility incumbent on approved oenologists and technicians. Analysis method for determining the loss of organic matter from ion exchange resins: 1. SCOPE AND AREA OF APPLICATION The method determines the loss of organic matter from ion exchange resins. 2. DEFINITION The loss of organic matter from ion exchange resins. The loss of organic matter is determined by the method specified. 3. PRINCIPLE Extracting solvents are passed through prepared resins and the weight of organic matter extracted is determined gravimetrically. 4. REAGENTS All reagents shall be of analytical quality. Extracting solvents. 4.1. Distilled water or deionised water of equivalent purity. 4.2. Ethanol, 15 % v/v. Prepare by mixing 15 parts of absolute ethanol with 85 parts of water (paragraph 4.1). 4.3. Acetic acid, 5 % m/m. Prepare by mixing 5 parts of glacial acetic acid with 95 parts of water (paragraph 4.1). 5. APPARATUS 5.1. Ion exchange chromatography columns. 5.2. Measuring cylinders, capacity 2 l. 5.3. Evaporating dishes capable of withstanding a muffle furnace at 850 °C. 5.4. Drying oven, thermostatically controlled at 105 ± 2 °C. 5.5. Muffle furnace, thermostatically controlled at 850 ± 25 °C. 5.6. Analytical balance, accurate to 0.1 mg. 5.7. Evaporator, hot plate or infra-red evaporator. 6. PROCEDURE 6.1. Add to each of three separate ion exchange chromatography columns (paragraph 5.1) 50 ml of the ion exchange resin to be tested, washed and treated in accordance with the manufacturers directions for preparing resins for use with food. 6.2. For the anionic resins, pass the three extracting solvents (paragraphs 4.1, 4.2 and 4.3) separately through the prepared columns (paragraph 6.1) at a flow rate of 350 to 450 ml/h. Discard the first litre of eluate in each case and collect the next two litres in measuring cylinders (paragraph 5.2). For the cationic resins, pass only solvents referred to in paragraphs 4.1 and 4.2 through the columns prepared for this purpose. 6.3. Evaporate the three eluates over a hotplate or with an infrared evaporator (paragraph 5.7) in separate evaporating dishes (paragraph 5.3) which have been previously cleaned and weighed (m0). Place the dishes in an oven (paragraph 5.4) and dry to constant weight (m1). 6.4. After recording the constant weight (paragraph 6.3), place the evaporating dish in the muffle furnace (paragraph 5.5) and ash to constant weight (m2). 6.5. Calculate the organic matter extracted (paragraph 7.1). If the result is greater than 1 mg/l, carry out a blank test on the reagents and recalculate the weight of organic matter extracted. The blank test shall be carried out by repeating the operations referred to in paragraphs 6.3 and 6.4 but using two litres of the extracting solvent, to give weights m3 and m4 in paragraphs 6.3 and 6.4 respectively. 7. EXPRESSION OF THE RESULTS 7.1. Formula and calculation of results The organic matter extracted from ion exchange resins, in mg/l, is given by: 500 (m1  m2) where m1 and m2 are expressed in grams. The corrected weight (mg/l) of the organic matter extracted from ion exchange resins is given by: 500 (m1  m2  m3 + m4) where m1, m2, m3 and m4 are expressed in grams. 7.2. The difference in the results between two parallel determinations carried out on the same sample must not exceed 0,2 mg/l. (1) OJ L 338, 13.11.2004, p. 4. Appendix 5 Potassium ferrocyanide Calcium phytate DL tartaric acid Potassium ferrocyanide or calcium phytate, the use of which is provided for in paragraph 26 of Annex I A, or DL tartaric acid, the use of which is provided for in paragraph 29 of Annex I A, may be used only under the supervision of an oenologist or technician officially approved by the authorities of the Member State in whose territory the process is carried out, the extent of whose responsibility shall be fixed, if necessary, by the Member State concerned. After treatment with potassium ferrocyanide or calcium phytate, the wine must contain traces of iron. Supervision of the use of the product referred to in the first paragraph shall be governed by the provisions adopted by the Member States. Appendix 6 Requirements for dimethyldicarbonate AREA OF APPLICATION Dimethyldicarbonate may be added to wine for the following purpose: microbiological stabilisation of bottled wine containing fermentable sugar. REQUIREMENTS  the addition must be carried out only a short time prior to bottling, defined as putting the product concerned up for commercial purposes in containers of a capacity not exceeding 60 litres,  the treatment may only be applied to wine with a sugar content of not less than 5 g/l,  the product used must comply with the purity criteria laid down in Directive 2008/84/EC,  this treatment is to be recorded in the register referred to in Article 112(2) of Regulation (EC) No 479/2008. Appendix 7 Requirements for electrodialysis treatment The purpose is to obtain tartaric stability of the wine with regard to potassium hydrogen tartrate and calcium tartrate (and other calcium salts) by extraction of ions in supersaturation in the wine under the action of an electrical field and using membranes that are either anion-permeable or cation-permeable. 1. MEMBRANE REQUIREMENTS 1.1. The membranes are to be arranged alternately in a filter-press type system or any other appropriate system separating the treatment (wine) and concentration (waste water) compartments. 1.2. The cation-permeable membranes must be designed to extract cations only, in particular K+, Ca++. 1.3. The anion-permeable membranes must be designed to extract anions only, in particular tartrate anions. 1.4. The membranes must not excessively modify the physico-chemical composition and sensory characteristics of the wine. They must meet the following requirements:  they must be manufactured according to good manufacturing practice from substances authorised for the manufacture of plastic materials intended to come into contact with foodstuffs as listed in Annex II to Commission Directive 2002/72/EC (1),  the user of the electrodialysis equipment must show that the membranes used meet the above requirements and that any replacements have been carried out by specialised personnel,  they must not release any substance in quantities endangering human health or affecting the taste or smell of foodstuffs and must meet the criteria laid down in Directive 2002/72/EC,  their use must not trigger interactions between their constituents and the wine liable to result in the formation of new compounds that may be toxic in the treated product. The stability of fresh electrodialysis membranes is to be determined using a simulant reproducing the physico-chemical composition of the wine for investigation of possible migration of certain substances from them. The experimental method recommended is as follows: The simulant is a water-alcohol solution buffered to the pH and conductivity of the wine. Its composition is as follows:  absolute ethanol: 11 l,  potassium hydrogen tartrate: 380 g,  potassium chloride: 60 g,  concentrated sulphuric acid: 5 ml,  distilled water: to make up 100 litres, This solution is used for closed circuit migration tests on an electrodialysis stack under tension (1 volt/cell), on the basis of 50 l/m2 of anionic and cationic membranes, until 50 % demineralisation of the solution. The effluent circuit is initiated by a 5 g/l potassium chloride solution. Migrating substances are tested for in both the simulant and the effluent. Organic molecules entering into the membrane composition that are liable to migrate into the treated solution will be determined. A specific determination will be carried out for each of these constituents by an approved laboratory. The content in the simulant of all the determined compounds must be less than 50 g/l. The general rules on controls of materials in contact with foodstuffs must be applied to these membranes. 2. MEMBRANE UTILISATION REQUIREMENTS The membrane pair is formulated so that the following conditions are met:  the pH reduction of the wine is to be no more than 0,3 pH units,  the volatile acidity reduction is to be less than 0,12 g/l (2 meq expressed as acetic acid),  treatment must not affect the non-ionic constituents of the wine, in particular polyphenols and polysaccharides,  diffusion of small molecules such as ethanol is to be reduced and must not cause a reduction in alcoholic strength of more than 0,1 % vol.,  the membranes must be conserved and cleaned by approved methods with substances authorised for use in the preparation of foodstuffs,  the membranes are marked so that alternation in the stack can be checked,  the equipment is to be run using a command and control mechanism that will take account of the particular instability of each wine so as to eliminate only the supersaturation of potassium hydrogen tartrate and calcium salts,  the treatment is to be carried out under the responsibility of an oenologist or qualified technician. The treatment is to be recorded in the register referred to in Article 112(2) of Regulation (EC) No 479/2008. (1) OJ L 220, 15.8.2002, p. 18. Appendix 8 Requirements for urease 1. International code for urease: EC 3-5-1-5, CAS No: 9002-13-5. 2. Activity: urease activity (active at acidic pH), to break down urea into ammonia and carbon dioxide. The stated activity is not less than 5 units/mg, one unit being defined as the amount that produces one Ã ¼mol of ammonia per minute at 37 °C from 5 g/l urea at pH 4. 3. Origin: Lactobacillus fermentum. 4. Area of application: breaking down urea present in wine intended for prolonged ageing, where its initial urea concentration is higher than 1 mg/l. 5. Maximum dose: 75 mg of enzyme preparation per litre of wine treated, not exceeding 375 units of urease per litre of wine. After treatment, all residual enzyme activity must be eliminated by filtering the wine (pore size < 1 Ã ¼m). 6. Chemical and microbiological purity specifications: Loss on drying Less than 10 % Heavy metals Less than 30 ppm Pb Less than 10 ppm As Less than 2 ppm Total coliforms Absent Salmonella spp Absent in 25 g sample Aerobic count Less than 5 Ã  104 cells/g Urease used in the treatment of wine must be prepared under similar conditions to those for urease as covered by the opinion of the Scientific Committee for Food of 10 December 1998. Appendix 9 Requirements for pieces of oak wood PURPOSE, ORIGIN AND AREA OF APPLICATION Pieces of oak wood are used in winemaking and ageing, including in the fermentation of fresh grapes and grape must, to pass on certain characteristics of oak wood to wine. The pieces of oak wood must come exclusively from the Quercus genus. They may be left in their natural state, or heated to a low, medium or high temperature, but they may not have undergone combustion, including surface combustion, nor be carbonaceous or friable to the touch. They may not have undergone any chemical, enzymatic or physical processes other than heating. No product may be added for the purpose of increasing their natural flavour or the amount of their extractible phenolic compounds. LABELLING The label must mention the origin of the botanical species of oak and the intensity of any heating, the storage conditions and safety precautions. DIMENSIONS The dimensions of the particles of wood must be such that at least 95 % in weight are retained by a 2 mm mesh filter (9 mesh). PURITY The pieces of oak wood may not release any substances in concentrations which may be harmful to health. This treatment is to be recorded in the register referred to in Article 112(2) of Regulation (EC) No 479/2008. Appendix 10 Requirements for the partial dealcoholisation of wine The aim of this treatment is to produce a partially dealcoholised wine, by eliminating some of the alcohol (ethanol) in it using physical separation techniques. Requirements  The wines treated must have no organoleptic faults and must be suitable for direct human consumption,  Elimination of alcohol from the wine cannot be carried out if one of the enrichment operations laid down in Annex V to Regulation (EC) No 479/2008 was applied to one of the wine products used in the preparation of the wine in question,  Reduction of the actual alcoholic strength by volume may not be more than 2 % vol. and the actual alcoholic strength by volume of the final product must comply with that defined in point (a) of the second subparagraph of paragraph 1 of Annex IV to Regulation (EC) No 479/2008.  The treatment is to be carried out under the responsibility of an oenologist or qualified technician,  This treatment is to be recorded in the register referred to in Article 112(2) of Regulation (EC) No 479/2008,  The Member States may require this treatment to be notified to the competent authorities. Appendix 11 Requirements for treatment with PVI/PVP copolymers The purpose of this treatment is to reduce excessively high concentrations of metals and to prevent defects caused by this excessively high content, such as ferric casse, through the addition of copolymers that adsorb these metals. Requirements  The added copolymers must be eliminated by filtering within two days at most of their addition to the wine, taking account of the precautionary principle.  In the case of musts, the copolymers must be added no earlier than two days before filtering.  The treatment is to be carried out under the responsibility of an oenologist or qualified technician.  The adsorbant copolymers used must comply with the requirements of the International Oenological Codex published by the International Organisation of Vine and Wine, especially as regards the maximum monomer content (1). (1) Treatment with PVI/PVP copolymers can only occur after the purity and identification specifications for authorised copolymers have been laid down and published in the OIVs International Oenological Codex. Appendix 12 Requirements for treatment with cation exchangers to ensure the tartaric stabilisation of the wine The purpose is to obtain tartaric stability of the wine with regard to potassium hydrogen tartrate and calcium tartrate (and other calcium salts). Requirements 1. The treatment must be limited to the elimination of excess cations.  The wine must first of all be cooled.  Only the minimum fraction of wine necessary to obtain stability must be treated with cation exchangers. 2. The treatment is to be carried out on acid-regenerated cation-exchanger resins. 3. All the operations are to be carried out under the responsibility of an oenologist or qualified technician. The treatment must be recorded in the register referred to in Article 112(2) of Regulation (EC) No 479/2008. 4. The cationic resins used must comply with the requirements of Regulation (EC) No 1935/2004 of the European Parliament and of the Council (1), the Community and national provisions adopted thereunder and the analytical requirements laid down in Appendix 4 to this Regulation. Their use must not excessively modify the physico-chemical composition or the organoleptic characteristics of the wine and must comply with the limits set out in point 3 of the International Oenological Codex monograph Cation-exchange resins published by the OIV. (1) OJ L 338, 13.11.2004, p. 4. ANNEX I B THE MAXIMUM SULPHUR DIOXIDE CONTENT OF WINES A. THE SULPHUR DIOXIDE CONTENT OF WINES 1. The total sulphur dioxide content of wines, other than sparkling wines and liqueur wines, on their release to the market for direct human consumption, may not exceed: (a) 150 milligrams per litre for red wines; (b) 200 milligrams per litre for white and rosÃ © wines. 2. Notwithstanding paragraph 1(a) and (b), the maximum sulphur dioxide content shall be raised, as regards wines with a sugar content, expressed as the sum of glucose and fructose, of not less than five grams per litre, to: (a) 200 milligrams per litre for red wines; (b) 250 milligrams per litre for white and rosÃ © wines; (c) 300 milligrams per litre for:  wines entitled to the description SpÃ ¤tlese in accordance with Community provisions,  white wines entitled to one of the following protected designations of origin: Bordeaux supÃ ©rieur, Graves de Vayres, CÃ ´tes de Bordeaux-Saint-Macaire, PremiÃ ¨res CÃ ´tes de Bordeaux, CÃ ´tes de Bergerac, Haut Montravel, CÃ ´tes de Montravel, Gaillac, Rosette and SavenniÃ ¨res;  white wines entitled to the protected designations of origin Allela, Navarra, PenedÃ ¨s, Tarragona and Valencia and wines entitled to a protected designation of origin from the Comunidad AutÃ ³noma del PaÃ ­s Vasco and described as vendimia tardia,  the sweet wines entitled to the protected designation of origin Binissalem-Mallorca,  wines originating in the United Kingdom produced in accordance with UK legislation where the sugar content is more than 45 g/l,  wines from Hungary with the protected designation of origin Tokaji and described in accordance with Hungarian provisions as Tokaji Ã ©des szamorodni or Tokaji szÃ raz szamorodni,  wines entitled to one of the following protected designations of origin: Loazzolo, Alto Adige and Trentino described by the terms or one of the terms: passito or vendemmia tardiva,  wines entitled to the protected designation of origin: Colli orientali del Friuli accompanied by the term Picolit,  wines entitled to the protected designations of origin Moscato di Pantelleria naturale and Moscato di Pantelleria,  wines from the Czech Republic entitled to the description pozdnÃ ­ sbÃ r,  wines from Slovakia entitled to a protected designation of origin and described by the term neskorÃ ½ zber and Slovak Tokaj wines entitled to the protected designation of origin TokajskÃ © samorodnÃ © suchÃ © or TokajskÃ © samorodnÃ © sladkÃ ©,  wines from Slovenia entitled to a protected designation of origin and described by the term vrhunsko vino ZGP  pozna trgatev,  white wines with the following protected geographical indications, with a total alcoholic strength by volume of more than 15 % vol. and a sugar content of more than 45 g/l:  Vin de pays de Franche-ComtÃ ©,  Vin de pays des coteaux de lAuxois,  Vin de pays de SaÃ ´ne-et-Loire,  Vin de pays des coteaux de lArdÃ ¨che,  Vin de pays des collines rhodaniennes,  Vin de pays du comtÃ © Tolosan,  Vin de pays des cÃ ´tes de Gascogne,  Vin de pays du Gers,  Vin de pays du Lot,  Vin de pays des cÃ ´tes du Tarn,  Vin de pays de la CorrÃ ¨ze,  Vin de pays de lIle de BeautÃ ©,  Vin de pays dOc,  Vin de pays des cÃ ´tes de Thau,  Vin de pays des coteaux de Murviel,  Vin de pays du Val de Loire,  Vin de pays de MÃ ©diterranÃ ©e,  Vin de pays des comtÃ ©s rhodaniens,  Vin de pays des cÃ ´tes de Thongue,  Vin de pays de la CÃ ´te Vermeille,  sweet wines originating in Greece with an actual alcoholic strength by volume equal to or more than 15 % vol. and a sugar content equal to or more than 45 g/l and entitled to one of the following protected geographical indications:  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã ¤Ã Ã Ã ½Ã ¬Ã ²Ã ¿Ã (Regional wine of Tyrnavos),  Ã Ã Ã ±Ã Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  (Regional wine of Ahaia),  Ã Ã ±Ã ºÃ Ã ½Ã ¹Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  (Regional wine of Lakonia),  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã ¦Ã »Ã Ã Ã ¹Ã ½Ã ±Ã  (Regional wine of Florina),  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã ºÃ »Ã ¬Ã ´Ã Ã ½ (Regional wine of Cyclades),  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã ³Ã ¿Ã »Ã ¯Ã ´Ã ±Ã  (Regional wine of Argolida),  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ¹Ã µÃ Ã ¯Ã ±Ã  (Regional wine of Pieria),  Ã Ã ³Ã ¹Ã ¿Ã Ã µÃ ¯Ã Ã ¹Ã ºÃ ¿Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  (Regional wine of Mount Athos- Regional wine of Holy Mountain),  sweet wines originating in Cyprus with an actual alcoholic strength by volume equal to or less than 15 % vol. and a sugar content equal to or more than 45 g/l and entitled to the protected designation of origin Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± (Commandaria),  sweet wines originating in Cyprus produced from overripe grapes or from raisined grapes with a total alcoholic strength by volume equal to or more than 15 % vol. and a sugar content equal to or more than 45 g/l and entitled to one of the following protected geographical indications:  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã µÃ ¼Ã µÃ Ã Ã  (Regional wine of Lemesos),  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ¬Ã Ã ¿Ã  (Regional wine of Pafos),  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ¬Ã Ã ½Ã ±Ã ºÃ ± (Regional wine of Larnaka),  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± (Regional wine of Lefkosia); (d) 350 milligrams per litre for:  wines entitled to the description Auslese in accordance with Community provisions,  Romanian white wines entitled to one of the following protected designations of origin: Murfatlar, Cotnari, TÃ ¢rnave, Pietroasa, Valea CÃ lugÃ reascÃ ,  wines from the Czech Republic entitled to the description vÃ ½bÃ r z hroznÃ ¯,  wines from Slovakia entitled to a protected designation of origin and described by the term vÃ ½ber z hrozna and Slovak Tokaj wines entitled to the protected designation of origin TokajskÃ ½ mÃ ¡slÃ ¡Ã ¡ or TokajskÃ ½ forditÃ ¡Ã ¡,  wines from Slovenia entitled to a protected designation of origin and described by the term vrhunsko vino ZGP  izbor; (e) 400 milligrams per litre for:  wines entitled to the descriptions Beerenauslese, Ausbruch, Ausbruchwein, Trockenbeerenauslese, Strohwein, Schilfwein and Eiswein in accordance with Community provisions,  white wines entitled to one of the following protected designations of origin: Sauternes, Barsac, Cadillac, CÃ ©rons, Loupiac, Sainte-Croix-du-Mont, Monbazillac, Bonnezeaux, Quarts de Chaume, Coteaux du Layon, Coteaux de lAubance, Graves SupÃ ©rieures, Sainte-Foy Bordeaux, Saussignac, JuranÃ §on except where followed by the term sec, Anjou-Coteaux de la Loire, Coteaux du Layon followed by the name of the commune of origin, Chaume, Coteaux de Saumur, Pacherenc du Vic Bilh except where followed by the term sec, Alsace et Alsace grand cru followed by the term vendanges tardives or sÃ ©lection de grains nobles,  sweet wines originating in Greece produced from overripe grapes and from raisined grapes with a residual sugar content, expressed as sugar, equal to or more than 45 g/l and entitled to one of the following protected designations of origin: Ã £Ã ¬Ã ¼Ã ¿Ã  (Samos), Ã ¡Ã Ã ´Ã ¿Ã  (Rhodes), Ã Ã ±Ã Ã Ã ± (Patras), Ã ¡Ã ¯Ã ¿ Ã Ã ±Ã Ã Ã Ã ½ (Rio Patron), Ã Ã µÃ Ã ±Ã »Ã ¿Ã ½Ã ¯Ã ± (Kefallonia), Ã Ã ®Ã ¼Ã ½Ã ¿Ã  (Limnos), Ã £Ã ·Ã Ã µÃ ¯Ã ± (Sitia), Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · (Santorini), Ã Ã µÃ ¼Ã ­Ã ± (Nemea), Ã Ã ±Ã Ã ½Ã ­Ã  (Daphnes) and sweet wines produced from overripe grapes and from raisined grapes entitled to one of the following protected geographical indications: Ã £Ã ¹Ã ¬Ã Ã ¹Ã Ã Ã ±Ã  (Siatista), Ã Ã ±Ã Ã Ã ¿Ã Ã ¹Ã ¬Ã  (Kastoria), Ã Ã Ã ºÃ »Ã ¬Ã ´Ã Ã ½ (Cyclades), Ã Ã ¿Ã ½Ã µÃ ¼Ã ²Ã ¬Ã Ã ¹Ã ¿Ã  (Monemvasia), Ã Ã ³Ã ¹Ã ¿Ã Ã µÃ ¯Ã Ã ¹Ã ºÃ ¿Ã  (Mount Athos  Holy Mountain),  wines from the Czech Republic entitled to the descriptions vÃ ½bÃ r z bobulÃ ­, vÃ ½bÃ r z cibÃ ©b, ledovÃ © vÃ ­no or slÃ ¡movÃ © vÃ ­no,  wines from Slovakia entitled to a protected designation of origin and described by the terms bobuÃ ¾ovÃ ½ vÃ ½ber, hrozienkovÃ ½ vÃ ½ber, cibÃ ©bovÃ ½ vÃ ½ber, Ã ¾adovÃ © vÃ ­no or slamovÃ © vÃ ­no and Slovak Tokaj wines entitled to the protected designation of origin TokajskÃ ½ vÃ ½ber, TokajskÃ ¡ esencia or TokajskÃ ¡ vÃ ½berovÃ ¡ esencia,  wines from Hungary entitled to a protected designation of origin and described in accordance with Hungarian provisions as Tokaji mÃ ¡slÃ ¡s, Tokaji fordÃ ­tÃ ¡s, Tokaji aszÃ ºeszencia, Tokaji eszencia, Tokaji aszÃ º or TÃ ¶ppedt szÃ lÃ bÃ l kÃ ©szÃ ¼lt bor,  wines entitled to the protected designation of origin Albana di Romagna and described by the term passito,  Luxemburg wines entitled to a protected designation of origin and described by the terms vendanges tardives, vin de glace or vin de paille,  white wines entitled to the protected designation of origin Douro followed by the term colheita tardia,  wines from Slovenia entitled to a protected designation of origin and described by the terms vrhunsko vino ZGP  jagodni izbor, vrhunsko vino ZGP  ledeno vino or vrhunsko vino ZGP  suhi jagodni izbor,  white wines originating in Canada entitled to the description Icewine. 3. The lists of wines bearing a protected designation of origin or a protected geographical indication given in subparagraphs (c), (d) and (e) of paragraph 2 may be amended where the production conditions of the wines concerned are amended or the designation of origin or geographical indication is changed. The Member States shall provide the Commission, in advance, with all the necessary technical information for the wines concerned, including their product specifications and the annual quantities produced. 4. Where climate conditions make this necessary, the Commission may decide in accordance with the procedure referred to in Article 113(2) of Regulation (EC) No 479/2008 that in certain wine-growing areas of the Community the Member States concerned may authorise an increase of a maximum of 50 milligrams per litre in the maximum total sulphur dioxide levels of less than 300 milligrams per litre referred to in this point for wines produced within their territory. The list of cases in which the Member States may permit such an increase is given in Appendix 1. 5. Member States may apply more restrictive provisions to wines produced within their territory. B. THE SULPHUR DIOXIDE CONTENT OF LIQUEUR WINES The total sulphur dioxide content of liqueur wines, on their release to the market for direct human consumption, may not exceed: 150 mg/l where the sugar content is less than 5 g/l; 200 mg/l where the sugar content is not less than 5 g/l. C. THE SULPHUR DIOXIDE CONTENT OF SPARKLING WINES 1. The total sulphur dioxide content of sparkling wines, on their release to the market for direct human consumption, may not exceed: (a) 185 mg/l for all categories of quality sparkling wine; and (b) 235 mg/l for other sparkling wines. 2. Where climate conditions make this necessary in certain wine-growing areas of the Community, the Member States concerned may authorise an increase of up to 40 mg/l in the maximum total sulphur dioxide content for the sparkling wines referred to in paragraph 1(a) and (b) produced in their territory, provided that the wines covered by this authorisation are not sent outside the Member State in question. Appendix 1 Increase in the maximum total sulphur dioxide content where the climate conditions make this necessary (Annex I B to this Regulation) Year Member State Wine-growing areas(s) Wines concerned 1. 2000 Germany All wine-growing areas of Germany. All wines obtained from grapes harvested in 2000. 2. 2006 Germany The wine-growing areas in the regions of Baden-WÃ ¼rttemberg, Bavaria, Hessen and Rhineland Palatinate. All wines obtained from grapes harvested in 2006. 3. 2006 France The wine-growing areas in the departments of Bas-Rhin and Haut-Rhin. All wines obtained from grapes harvested in 2006. ANNEX I C THE MAXIMUM VOLATILE ACID CONTENT OF WINES 1. The volatile acid content may not exceed: (a) 18 milliequivalents per litre for partially fermented grape must; (b) 18 milliequivalents per litre for white and rosÃ © wines; or (c) 20 milliequivalents per litre for red wines. 2. The levels referred to in paragraph 1 shall apply: (a) to products from grapes harvested within the Community, at the production stage and at all stages of marketing; (b) to partially fermented grape must and wines originating in third countries, at all stages following their entry into the geographical territory of the Community. 3. Derogations from paragraph 1 may be granted: (a) for certain wines with a protected designation of origin or a protected geographical indication:  where they have been aged for a period of at least two years, or  where they have been produced according to particular methods; (b) wines with a total alcoholic strength by volume of at least 13 % vol. The Member States must notify these derogations to the Commission, which must then inform the other Member States. ANNEX I D LIMITS AND CONDITIONS FOR THE SWEETENING OF WINES 1. The sweetening of wine may be authorised only if carried out using one or more of the following products: (a) grape must; (b) concentrated grape must; (c) rectified concentrated grape must. The total alcoholic strength by volume of the wine in question may not be increased by more than 4 % vol. 2. The sweetening of imported wines intended for direct human consumption and bearing a geographical indication is forbidden within the territory of the Community. The sweetening of other imported wines shall be subject to the same conditions as wines produced in the Community. 3. The sweetening of a wine with a protected designation of origin may be authorised by a Member State only if it is carried out: (a) in accordance with the conditions and limits laid down in this Annex; (b) within the region in which the wine was produced or within an area in immediate proximity. The grape must and concentrated grape must referred to in paragraph 1 must originate in the same region as the wine for the sweetening of which it is used. 4. The sweetening of wines shall be authorised only at the production and wholesale stages. 5. The sweetening of wines must be carried out in accordance with the following specific administrative rules: (a) Any natural or legal person intending to carry out a sweetening operation shall notify the competent authority of the Member State on whose territory the operation is to take place. (b) Notice shall be given in writing. It shall reach the competent authority at least forty-eight hours before the day on which the sweetening operation is to take place. (c) However, where an undertaking frequently or continuously carries out sweetening operations, Member States may allow a notification covering several operations or a specified period to be sent to the competent authorities. Such notification shall be accepted only on condition that the undertaking keeps a written record of each sweetening operation and records the information required by point (d). (d) Notifications shall include the following information:  the quantity and the total and actual alcoholic strengths of the wine to be sweetened,  the quantity and the total and actual alcoholic strengths of the grape must or the quantity and density of the concentrated grape must or rectified concentrated grape must to be added, as the case may be,  the total and actual alcoholic strengths of the wine after sweetening. The persons referred to in point (a) shall keep goods inwards and outwards registers showing the quantities of grape must, concentrated grape must or rectified concentrated grape must which they are holding for sweetening operations. ANNEX II AUTHORISED OENOLOGICAL PRACTICES AND RESTRICTIONS APPLICABLE TO SPARKLING WINES, QUALITY SPARKLING WINES AND QUALITY AROMATIC SPARKLING WINES A. Sparkling wine 1. For the purposes of this point and points B and C of this Annex: (a) tirage liqueur means; the product added to the cuvÃ ©e to provoke secondary fermentation; (b) expedition liqueur means; the product added to sparkling wines to give them special taste qualities. 2. The expedition liqueur may contain only:  sucrose,  grape must,  grape must in fermentation,  concentrated grape must,  rectified concentrated grape must;  wine, or  a mixture thereof, with the possible addition of wine distillate. 3. Without prejudice to enrichment authorised pursuant to Regulation (EC) No 479/2008 for the constituents of a cuvÃ ©e, any enrichment of the cuvÃ ©e shall be prohibited. 4. However, each Member State may, in respect of regions and varieties for which it is technically justified, authorise the enrichment of the cuvÃ ©e at the place of preparation of the sparkling wines provided that: (a) none of the constituents of the cuvÃ ©e has previously undergone enrichment; (b) the said constituents are derived solely from grapes harvested in its territory; (c) the enrichment is carried out in a single operation; (d) the following limits are not exceeded: (i) 3 % vol. for a cuvÃ ©e comprising constituents from wine-growing zone A; (ii) 2 % vol. for a cuvÃ ©e comprising constituents from wine-growing zone B; (iii) 1,5 % vol. for a cuvÃ ©e comprising constituents from wine-growing zone C; (e) the method used is the addition of sucrose, concentrated grape must or rectified concentrated grape must. 5. The addition of tirage liqueur and expedition liqueur shall be considered neither as enrichment nor as sweetening. The addition of tirage liqueur may not cause an increase in the total alcoholic strength by volume of the cuvÃ ©e of more than 1,5 % vol. This increase shall be measured by calculating the difference between the total alcoholic strength by volume of the cuvÃ ©e and the total alcoholic strength by volume of the sparkling wine before any expedition liqueur is added. 6. The addition of expedition liqueur shall be carried out in such a way as not to increase the actual alcoholic strength by volume of the sparkling wine by more than 0,5 % vol. 7. Sweetening of the cuvÃ ©e and its constituents shall be prohibited. 8. In addition to any acidification or deacidification of the constituents of the cuvÃ ©e in accordance with Regulation (EC) No 479/2008, the cuvÃ ©e may be subject to acidification or deacidification. Acidification and deacidification of the cuvÃ ©e shall be mutually exclusive. Acidification may be carried out only up to a maximum of 1,5 grams per litre, expressed as tartaric acid, i.e. 20 milliequivalents per litre. 9. In years of exceptional climate conditions, the maximum limit of 1,5 grams per litre or 20 milliequivalents per litre may be raised to 2.5 grams per litre or 34 milliequivalents per litre, provided that the natural acidity of the products is not less than 3 g/l, expressed as tartaric acid, or 40 milliequivalents per litre. 10. The carbon dioxide contained in the sparkling wines may be produced only as a result of the alcoholic fermentation of the cuvÃ ©e from which such wine is prepared. Such fermentation, unless it is intended for processing grapes, grape must or partially fermented grape must directly into sparkling wine, may result only from the addition of tirage liqueur. It may take place only in bottles or in closed tanks. The use of carbon dioxide in the case of the process of transfer by counter-pressure is authorised under supervision and on condition that the pressure of the carbon dioxide contained in the sparkling wine is not thereby increased. 11. In the case of sparkling wines other than sparkling wines with a protected designation of origin: (a) the tirage liqueur intended for their preparation may contain only:  grape must,  grape must in fermentation,  concentrated grape must,  rectified concentrated grape must, or  sucrose and wine; (b) the actual alcoholic strength by volume, including the alcohol contained in any expedition liqueur added, shall be not less than 9,5 % vol. B. Quality sparkling wine 1. The tirage liqueur intended for the production of a quality sparkling wine may contain only: (a) sucrose, (b) concentrated grape must, (c) rectified concentrated grape must, (d) grape must or partially fermented grape must, or (e) wine. 2. Producer Member States may define any supplementary or more stringent characteristics or conditions of production and circulation for the quality sparkling wines covered by this Title and produced in their territory. 3. The manufacture of quality sparkling wines is also covered by the rules referred to in:  paragraphs 1 to 10 of point A,  paragraph 3 of point C for the actual alcoholic strength, paragraph 5 of point C for the minimum excess pressure and paragraphs 6 and 7 of point C for the minimum length of the production process, without prejudice to paragraph 4(d) of this point, 4. As regards quality aromatic sparkling wines: (a) except by way of derogation, these may be obtained only by making exclusive use, when constituting the cuvÃ ©e, of grape must or partially fermented grape must derived from wine varieties contained on the list given in Appendix 1. However, quality aromatic sparkling wine may be produced in the traditional way by using as constituents of the cuvÃ ©e wines obtained from grapes of the Prosecco variety harvested in the regions of Trentino-Alto Adige, Veneto and Friuli-Venezia Giulia; (b) control of the fermentation process before and after the cuvÃ ©e has been constituted, in order to render the cuvÃ ©e sparkling, may be effected only by refrigeration or other physical processes; (c) the addition of expedition liqueur shall be prohibited; (d) the length of the production process for quality aromatic sparkling wines may not be less than one month. C. Sparkling wines and quality sparkling wines with a protected designation of origin 1. The total alcoholic strength by volume of the cuvÃ ©es intended for the preparation of quality sparkling wines with a protected designation of origin shall be not less than:  9,5 % vol. in wine-growing zones C III,  9 % vol. in other wine-growing zones. 2. However, the cuvÃ ©es intended for the preparation of quality sparkling wines with the protected designations of origin Prosecco di Conegliano Valdobbiadene and Montello e Colli Asolani and prepared from a single vine variety may have a total alcoholic strength by volume of not less than 8,5 % vol. 3. The actual alcoholic strength by volume of quality sparkling wines with a protected designation of origin, including the alcohol contained in any expedition liqueur added, shall be not less than 10 % vol. 4. The tirage liqueur for sparkling wines and quality sparkling wines with a protected designation of origin may contain only: (a) sucrose, (b) concentrated grape must, (c) rectified concentrated grape must; and: (a) grape must, (b) partially fermented grape must, (c) wine; suitable for yielding the same sparkling wine or quality sparkling wine with a protected designation of origin as that to which the tirage liqueur is added. 5. Notwithstanding paragraph 5(c) of Annex IV to Regulation (EC) No 479/2008, when kept at a temperature of 20 °C in closed containers of a capacity of less than 25 cl., quality sparkling wines with a protected designation of origin must have an excess pressure of not less than 3 bar. 6. The duration of the process of making quality sparkling wines with a protected designation of origin, including ageing in the undertaking where they are made and reckoned from the start of the fermentation process designed to make the wines sparkling, may not be less than: (a) six months where the fermentation process designed to make the wines sparkling takes place in closed tanks; (b) nine months where the fermentation process designed to make the wines sparkling takes place in the bottles. 7. The duration of the fermentation process designed to make the cuvÃ ©e sparkling and the duration of the presence of the cuvÃ ©e on the lees shall not be less than:  90 days,  30 days if the fermentation takes place in containers with stirrers. 8. The rules laid down in paragraphs 1-10 of point A and paragraph 2 of point B shall also apply to sparkling wines and quality sparkling wines with a protected designation of origin. 9. As regards quality aromatic sparkling wines with a protected designation of origin: (a) these wines may be obtained solely by using, for constituting the cuvÃ ©e, grape must or partially fermented grape must of vine varieties on the list given in Appendix 1, provided that these varieties are recognised as suitable for the production of quality sparkling wines with a protected designation of origin in the region whose name the quality sparkling wines with a protected designation of origin bear. By derogation, a quality aromatic sparkling wine with a protected designation of origin may be produced by using as constituents of the cuvÃ ©e wines obtained from grapes of the Prosecco vine variety harvested in the regions of the designations of origin Conegliano-Valdobbiadene and Montello e Colli Asolani; (b) control of the fermentation process before and after the cuvÃ ©e has been constituted, in order to render the cuvÃ ©e sparkling, may be effected only by refrigeration or other physical processes; (c) the addition of expedition liqueur shall be prohibited; (d) the actual alcoholic strength by volume of quality aromatic sparkling wines with a protected designation of origin may not be less than 6 % vol.; (e) the total alcoholic strength by volume of quality aromatic sparkling wines with a protected designation of origin may not be less than 10 % vol.; (f) when kept at a temperature of 20 °C in closed containers, quality aromatic sparkling wines with a protected designation of origin must have an excess pressure of not less than 3 bar; (g) notwithstanding paragraph 6 of point C, the duration of the process of producing quality aromatic sparkling wines with a protected designation of origin must not be less than one month. Appendix 1 List of vine varieties grapes of which may be used to constitute the cuvÃ ©e for preparing quality aromatic sparkling wines and quality sparkling wines with a protected designation of origin AirÃ ©n Aleatico N Alvarinho Ã Ã Ã Ã Ã Ã ¹Ã ºÃ ¿ (Assyrtiko) Bourboulenc B Brachetto N. BusuioacÃ  de Bohotin Clairette B Colombard B Csaba gyÃ ¶ngye B Cserszegi fÃ ±szeres B DevÃ ­n FernÃ £o Pires Freisa N Gamay N GewÃ ¼rztraminer Rs GirÃ ² N Ã Ã »Ã Ã ºÃ µÃ Ã Ã ¸Ã Ã ± (Glykerythra) Huxelrebe Irsai OlivÃ ©r B Macabeu B All the Malvoisies Mauzac blanc and rosÃ © Monica N Ã Ã ¿Ã Ã Ã ¿Ã Ã ¯Ã »Ã µÃ Ã ¿ (Moschofilero) MÃ ¼ller-Thurgau B All the Muscatels Manzoni moscato NektÃ ¡r PÃ ¡lava B Parellada B Perle B Piquepoul B Poulsard Prosecco Ã ¡Ã ¿Ã ´Ã ¯Ã Ã ·Ã  (Roditis) Scheurebe TÃ mÃ ¢ioasÃ  romÃ ¢neascÃ  Torbato Touriga Nacional Verdejo ZefÃ ­r B ANNEX III AUTHORISED OENOLOGICAL PRACTICES AND RESTRICTIONS APPLICABLE TO LIQUEUR WINES AND LIQUEUR WINES WITH A PROTECTED DESIGNATION OF ORIGIN OR PROTECTED GEOGRAPHICAL INDICATION A. Liqueur wines 1. The products referred to in paragraph 3(c) of Annex IV to Regulation (EC) No 479/2008 and used for preparing liqueur wines and liqueur wines with a protected designation of origin or a protected geographical indication may have undergone, where appropriate, only the oenological practices and processes referred to in Regulation (EC) No 479/2008 or this Regulation. 2. However, (a) the increase in natural alcoholic strength by volume may be due only to the use of the products referred to in paragraph 3(e) and (f) of Annex IV to Regulation (EC) No 479/2008; and (b) by derogation, Spain is authorised to permit the use of calcium sulphate for Spanish wines described by the traditional terms vino generoso or vino generoso de licor where this practice is traditional and provided that the sulphate content of the product so treated is not more than 2,5 g/l, expressed as potassium sulphate. These products may undergo additional acidification up to a maximum limit of 1,5 g/l. 3. Without prejudice to any provisions of a more restrictive nature which the Member States may adopt for liqueur wines and liqueur wines with a protected designation of origin or a protected geographical indication prepared within their territory, the oenological practices referred to in Regulation (EC) No 479/2008 and in this Regulation shall be authorised for those products. 4. The following are also authorised: (a) sweetening, subject to a declaration and registration requirement, where the products used have not been enriched with concentrated grape must, by means of:  concentrated grape must or rectified concentrated grape must, provided that the increase in the total alcoholic strength by volume of the wine in question is not more than 3 % vol.,  concentrated grape must, rectified concentrated grape must or partially fermented grape must obtained from raisined grapes for Spanish wines described by the traditional term vino generoso de licor and provided that the increase in the total alcoholic strength by volume of the wine in question is not more than 8 % vol.,  concentrated grape must or rectified concentrated grape must for liqueur wines with the protected designation of origin Madeira and provided that the increase in the total alcoholic strength by volume of the wine in question is not more than 8 % vol.; (b) the addition of alcohol, distillate or spirits, as referred to in paragraphs 3(e) and (f) of Annex IV to Regulation (EC) No 479/2008, in order to compensate for losses due to evaporation during ageing; (c) ageing in vessels at a temperature not exceeding 50 °C, for liqueur wines with the protected designation of origin Madeira. 5. The vine varieties from which the products referred to in paragraph 3(c) of Annex IV to Regulation (EC) No 479/2008 used for the preparation of liqueur wines and liqueur wines with a protected designation of origin or a protected geographical indication are produced shall be selected from those referred to in Article 24(1) of Regulation (EC) No 479/2008. 6. The natural alcoholic strength by volume of the products referred to in paragraph 3(c) of Annex IV to Regulation (EC) No 479/2008 used for the preparation of a liqueur wine other than a liqueur wine with a protected designation of origin or a protected geographical indication may not be less 12 % vol. B. Liqueur wines with a protected designation of origin (provisions other than those laid down in point A of this Annex and concerning specifically liqueur wines with a protected designation of origin) 1. The list of liqueur wines with a protected designation of origin whose production involves the use of grape must or the mixture of grape must with wine, referred to in the fourth indent of paragraph 3(c) of Annex IV to Regulation (EC) No 479/2008, is given in Appendix 1 A to this Annex. 2. The list of liqueur wines with a protected designation of origin to which the products referred to in paragraph 3(f) of Annex IV to Regulation (EC) No 479/2008 may be added is given in Appendix 1 B to this Annex. 3. The products referred to in paragraph 3(c) of Annex IV to Regulation (EC) No 479/2008 and concentrated grape must and partially fermented grape must obtained from raisined grapes referred to in paragraph 3(f)(iii) of that Annex IV used for the preparation of liqueur wine with a protected designation of origin must come from the region whose name the liqueur wine with a protected designation of origin in question bears. However, for liqueur wines with the protected designations of origin MÃ ¡laga and Jerez-XÃ ©rÃ ¨s-Sherry, the grape must, concentrated grape must or, pursuant to paragraph 4 of point B of Annex VI to Regulation (EC) No 479/2008, the partially fermented grape must obtained from raisined grapes referred to in paragraph 3(f)(iii) of Annex IV to Regulation (EC) No 479/2008 obtained from the Pedro XimÃ ©nez vine variety may come from the Montilla-Moriles region. 4. The operations referred to in paragraphs 1 to 4 of point A of this Annex for the preparation of a liqueur wine with a protected designation of origin may be performed only within the region referred to in paragraph 3. However, as regards the liqueur wine with a protected designation of origin for which the designation Porto is reserved for the product prepared from grapes obtained from the region delimited as the Douro, the additional manufacturing and ageing processes may take place either in the aforementioned region or in Vila Nova de Gaia  Porto. 5. Without prejudice to any provisions of a more restrictive nature which the Member States may adopt for liqueur wines with a protected designation of origin prepared within their territory: (a) the natural alcoholic strength by volume of the products referred to in paragraph 3(c) of Annex IV to Regulation (EC) No 479/2008 used for the preparation of a liqueur wine with a protected designation of origin may not be less than 12 % vol. However, some liqueur wines with a protected designation of origin on one of the lists given in Appendix 2 A to this Annex may be obtained from: (i) grape must with a natural alcoholic strength by volume of not less than 10 % vol. in the case of liqueur wines with a protected designation of origin obtained by the addition of spirit obtained from wine or grape marc with a designation of origin, possibly from the same holding; or (ii) partially fermented grape must or, in the case of the second indent below, from wine with an initial natural alcoholic strength by volume of not less than:  11 % vol. in the case of liqueur wines with a protected designation of origin obtained by the addition of neutral alcohol, or of a distillate of wine with an actual alcoholic strength by volume of not less than 70 % vol., or of spirit of vinous origin,  10,5 % vol. for wines prepared from white grape must referred to in list 3 given in Appendix 2 A,  9 % vol. in the case of a Portuguese liqueur wine with the protected designation of origin Madeira, the production of which is traditional and customary in accordance with the national legislation, which makes express provision for such a wine; (b) the list of liqueur wines with a protected designation of origin with, notwithstanding paragraph 3(b) of Annex IV to Regulation (EC) No 479/2008, a total alcoholic strength by volume of less than 17,5 % vol. but not less than 15 % vol., where national legislation applicable thereto before 1 January 1985 expressly so provides, is given in Appendix 2 B. 6. The specific, traditional terms Ã ¿Ã ¯Ã ½Ã ¿Ã  Ã ³Ã »Ã Ã ºÃ Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã , vino dulce natural, vino dolce naturale and vinho doce natural shall be used only for liqueur wines with a protected designation of origin:  obtained from harvests at least 85 % of which are of the vine varieties listed in Appendix 3,  derived from musts with an initial natural sugar content of at least 212 grams per litre,  obtained by adding alcohol, distillate or spirits, as referred to in paragraph 3(e) and (f) of Annex IV to Regulation (EC) No 479/2008 to the exclusion of any other enrichment. 7. Insofar as is necessary to conform to traditional production practices, Member States may, for liqueur wines with a protected designation of origin produced within their territory, stipulate that the specific traditional name vin doux naturel is used only for liqueur wines with a protected designation of origin which are:  made directly by producers harvesting the grapes and exclusively from their harvests of Muscatel, Grenache, Maccabeo or Malvoisie grapes; however, harvests may be included which have been obtained from vineyards that are also planted with vine varieties other than the four indicated above provided these do not constitute more than 10 % of the total stock,  obtained within the limit of a yield per hectare of 40 hl of grape must referred to in the first and fourth indents of paragraph 3(c) of Annex IV to Regulation (EC) No 479/2008, any greater yield resulting in the entire harvest ceasing to be eligible for the description vin doux naturel,  derived from a grape must as referred to above with an initial natural sugar content of at least 252 grams per litre,  obtained, to the exclusion of any other enrichment, by the addition of alcohol of vinous origin amounting in pure alcohol to a minimum of 5 % of the volume of the grape must as referred to above used and a maximum represented by the lower of the following two proportions:  either 10 % of the volume of the abovementioned grape must used, or,  40 % of the total alcoholic strength by volume of the finished product represented by the sum of the actual alcoholic strength by volume and the equivalent of the potential alcoholic strength by volume calculated on the basis of 1 % vol. of pure alcohol for 17,5 grams of residual sugar per litre. 8. The specific traditional name vino generoso shall be used only for dry liqueur wines with a protected designation of origin developed totally or partly under flor and:  obtained only from white grapes obtained from the Palomino de Jerez, Palomino fino, Pedro XimÃ ©nez, Verdejo, Zalema and Garrido Fino vine varieties,  released to the market after it has been matured for an average of two years in oak barrels. Development under flor as referred to in the first subparagraph means the biological process which, occurring when a film of typical yeasts develops spontaneously at the free surface of the wine after total alcoholic fermentation of the must, gives the product specific analytic and organoleptic characteristics. 9. The specific traditional name vinho generoso shall be used only for liqueur wines with the protected designations of origin Porto, Madeira, Moscatel de Setubal and Carcavelos in association with the respective designation of origin. 10. The specific traditional name vino generoso de licor shall be used only for liqueur wines with a protected designation of origin:  obtained from vino generoso, as referred to in paragraph 8, or from wine under flor capable of producing such a vino generoso, to which either partially fermented grape must obtained from raisined grapes or concentrated grape must has been added,  released to the market after it has been matured for an average of two years in oak barrels, Appendix 1 The list of liqueur wines with a protected designation of origin whose production involves special rules A. LIST OF LIQUEUR WINES WITH A PROTECTED DESIGNATION OF ORIGIN WHOSE PRODUCTION INVOLVES THE USE OF GRAPE MUST OR A MIXTURE THEREOF WITH WINE (Paragraph B 1 of this Annex) GREECE Ã £Ã ¬Ã ¼Ã ¿Ã  (Samos), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½ (Patras Muscatel), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã ¯Ã ¿Ã Ã Ã ±Ã Ã Ã Ã ½ (Rio Patron Muscatel), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Kefallonia Muscatel), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã (Rhodes Muscatel), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã (Lemnos Muscatel), Ã £Ã ·Ã Ã µÃ ¯Ã ± (Sitia), Ã Ã µÃ ¼Ã ­Ã ± (Nemea), Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · (Santorini), Ã Ã ±Ã Ã ½Ã ­Ã  (Dafnes), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Mavrodafne of Kefallonia), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ (Mavrodafne of Patras) SPAIN Liqueur wines with a protected designation of origin Description of product as established by Community rules or national legislation Alicante Moscatel de Alicante Vino dulce CariÃ ±ena Vino dulce Jerez-XÃ ©rÃ ¨s-Sherry Pedro XimÃ ©nez Moscatel Malaga Vino dulce Montilla-Moriles Pedro XimÃ ©nez Moscatel Priorato Vino dulce Tarragona Vino dulce Valencia Moscatel de Valencia Vino dulce ITALY Cannonau di Sardegna, GirÃ ³ di Cagliari, Malvasia di Bosa, Malvasia di Cagliari, Marsala, Monica di Cagliari, Moscato di Cagliari, Moscato di Sorso-Sennori, Moscato di Trani, Masco di Cagliari, OltrepÃ ³ Pavese Moscato, San Martino della Battaglia, Trentino, Vesuvio Lacrima Christi. B. LIST OF LIQUEUR WINES WITH A PROTECTED DESIGNATION OF ORIGIN WHOSE PRODUCTION INVOLVES THE ADDITION OF THE PRODUCTS REFERRED TO IN PARAGRAPH 3(f) OF ANNEX IV TO REGULATION (EC) No 479/2008 (Paragraph 2 of point B of this Annex) 1. List of liqueur wines with a protected designation of origin whose production involves the addition of wine alcohol or dried-grape alcohol with an actual alcoholic strength of not less than 95 % vol. and not more than 96 % vol. (First indent of paragraph 3(f)(ii) of Annex IV to Regulation (EC) No 479/2008) GREECE Ã £Ã ¬Ã ¼Ã ¿Ã  (Samos), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½ (Patras Muscatel), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã ¯Ã ¿Ã Ã Ã ±Ã Ã Ã Ã ½ (Rio Patron Muscatel), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Kefallonia Muscatel), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã (Rhodes Muscatel), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã (Lemnos Muscatel), Ã £Ã ·Ã Ã µÃ ¯Ã ± (Sitia), Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · (Santorini), Ã Ã ±Ã Ã ½Ã ­Ã  (Dafnes), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ (Mavrodafne of Patras), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Mavrodafne of Kefallonia). SPAIN Condado de Huelva, Jerez-XÃ ©rÃ ¨s-Sherry, Manzanilla-SanlÃ ºcar de Barrameda, MÃ ¡laga, Montilla-Moriles, Rueda, Terra Alta. CYPRUS Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± (Commandaria). 2. List of liqueur wines with a protected designation of origin whose production involves the addition of spirits distilled from wine or grape marc with an actual alcoholic strength of not less than 52 % vol. and not more than 86 % vol. (Second indent of paragraph 3(f)(ii) of Annex IV to Regulation (EC) No 479/2008) GREECE Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ (Mavrodafne of Patras), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Mavrodafne of Kefallonia), Ã £Ã ·Ã Ã µÃ ¯Ã ± (Sitia), Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · (Santorini), Ã Ã ±Ã Ã ½Ã ­Ã  (Dafnes), Ã Ã µÃ ¼Ã ­Ã ± (Nemea). FRANCE Pineau des Charentes or Pineau charentais, Floc de Gascogne, Macvin du Jura. CYPRUS Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± (Commandaria). 3. List of liqueur wines with a protected designation of origin whose production involves the addition of spirits distilled from dried grapes with an alcoholic strength of not less than 52 % vol. but less than 94,5 % vol. (Third indent of paragraph 3(f)(ii) of Annex IV to Regulation (EC) No 479/2008) GREECE Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ (Mavrodafne of Patras), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Mavrodafne of Kefallonia). 4. List of liqueur wines with a protected designation of origin whose production involves the addition of partially fermented grape must obtained from raisined grapes (First indent of paragraph 3(f)(iii) of Annex IV to Regulation (EC) No 479/2008) SPAIN Liqueur wines with a protected designation of origin Description of product as established by Community rules or national legislation Jerez-XÃ ©rÃ ¨s-Sherry Vino generoso de licor MÃ ¡laga Vino dulce Montilla-Moriles Vino generoso de licor ITALY Aleatico di Gradoli, GirÃ ³ di Cagliari, Malvasia delle Lipari, Malvasia di Cagliari, Moscato passito di Pantelleria CYPRUS Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± (Commandaria). 5. List of liqueur wines with a protected designation of origin whose production involves the addition of concentrated grape must obtained by the action of direct heat, complying, with the exception of this operation, with the definition of concentrated grape must. (Second indent of paragraph 3(f)(iii) of Annex IV to Regulation (EC) No 479/2008) SPAIN Liqueur wines with a protected designation of origin Description of product as established by Community rules or national legislation Alicante Condado de Huelva Vino generoso de licor Jerez-XÃ ©rÃ ¨s-Sherry Vino generoso de licor MÃ ¡laga Vino dulce Montilla-Moriles Vino generoso de licor Navarra Moscatel ITALY Marsala 6. List of liqueur wines with a protected designation of origin whose production involves the addition of concentrated grape must (Third indent of paragraph 3(f)(iii) of Annex IV to Regulation (EC) No 479/2008) SPAIN Liqueur wines with a protected designation of origin Description of product as established by Community rules or national legislation MÃ ¡laga Vino dulce Montilla-Moriles Vino dulce Tarragona Vino dulce ITALY OltrepÃ ³ Pavese Moscato, Marsala, Moscato di Trani. Appendix 2 A. Lists referred to in paragraph 5(a) of Annex III B 1. List of liqueur wines with a protected designation of origin produced from grape must with a natural alcoholic strength by volume of not less than 10 % vol. obtained by the addition of spirit obtained from wine or grape marc with a registered designation of origin, possibly from the same holding. FRANCE Pineau des Charentes or Pineau charentais, Floc de Gascogne, Macvin du Jura. 2. List of liqueur wines with a protected designation of origin produced from fermenting grape must with an initial natural alcoholic strength by volume of not less than 11 % vol. obtained by the addition of neutral alcohol or of a distillate of wine with a an actual alcoholic strength by volume of not less than 70 % vol., or of spirit of vinous origin. PORTUGAL Porto  Port Moscatel de SetÃ ºbal, SetÃ ºbal Carcavelos Moscatel do Douro. ITALY Moscato di Noto Trentino 3. List of liqueur wines with a protected designation of origin produced from wine with an initial natural alcoholic strength by volume of not less than 10,5 % vol. SPAIN Jerez-XÃ ©rÃ ¨s-Sherry Manzanilla-SanlÃ ºcar de Barrameda Condado de Huelva Rueda 4. List of liqueur wines with a protected designation of origin obtained from fermenting grape must with an initial natural alcoholic strength by volume of not less than 9 % vol. PORTUGAL Madeira. B. List referred to in paragraph 5(b) of Annex III B List of liqueur wines with a protected designation of origin with a total alcoholic strength by volume of less than 17,5 % vol. but not less than 15 % vol., where national laws applicable thereto before 1 January 1985 expressly so provided (Paragraph 3(b) of Annex IV to Regulation (EC) No 479/2008) SPAIN Liqueur wines with a protected designation of origin Description of product as established by Community rules or national legislation Condado de Huelva Vino generoso Jerez-XÃ ©rÃ ¨s-Sherry Vino generoso Manzanilla-SanlÃ ºcar de Barrameda Vino generoso MÃ ¡laga Seco Montilla-Moriles Vino generoso Priorato Rancio seco Rueda Vino generoso Tarragona Rancio seco ITALY Trentino PORTUGAL Liqueur wines with a protected designation of origin Description of product as established by Community rules or national legislation Porto  Port Branco leve seco Appendix 3 List of varieties that may be used to produce liqueur wines with a protected designation of origin that bear the specific, traditional terms vino dulce natural, vino dolce naturale, vinho doce natural and Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã ³Ã »Ã Ã ºÃ Ã  Ã Ã Ã Ã ¹Ã ºÃ ¿Ã  Muscats  Grenache  Garnacha Blanca  Garnacha Peluda  ListÃ ¡n Blanco  ListÃ ¡n Negro-Negramoll  MaccabÃ ©o  Malvoisies  Mavrodaphne  Assirtiko  Liatiko  Garnacha tintorera  Monastrell  Palomino  Pedro XimÃ ©nez  Albarola  Aleatico  Bosco  Cannonau  Corinto nero  GirÃ ³  Monica  Nasco  Primitivo  Vermentino  Zibibbo. ANNEX IV SPECIAL COMMUNITY ANALYSIS METHODS A. ALLYL ISOTHIOCYANATE 1. Principle of the method Any allyl isothiocyanate present in the wine is collected by distillation and identified by gas chromatography. 2. Reagents 2.1. Ethanol, absolute. 2.2. Standard solution: solution of allyl isothiocyanate in absolute alcohol containing 15 mg of allyl isothiocyanate per litre. 2.3. Freezing mixture consisting of ethanol and dry ice (temperature 60 °C). 3. Apparatus 3.1. Distillation apparatus as shown in the figure. A stream of nitrogen is passed continuously through the apparatus. 3.2. Heating mantle, thermostatically controlled. 3.3. Flowmeter. 3.4. Gas chromatograph fitted with a flame spectrophotometer detector equipped with a selective filter for sulphur compounds (wavelength = 394 nm) or any other suitable detector. 3.5. Stainless steel chromatograph column of internal diameter 3 mm and length 3 m filled with Carbowax 20M at 10 % on Chromosorb WHP, 80 to 100 mesh. 3.6. Microsyringe, 10 µl. 4. Procedure Put two litres of wine into the distillation flask, introduce a few millilitres of ethanol (paragraph 2.1) into the two collecting tubes so that the porous parts of the gas dispersion rods are completely immersed. Cool the two tubes externally with the freezing mixture. Connect the flask to the collecting tubes and begin to flush the apparatus with nitrogen at a rate of three litres per hour. Heat the wine to 80 °C with the heating mantle, distil and collect 45 to 50 ml of the distillate. Stabilize the chromatograph. It is recommended that the following conditions are used:  injector temperature: 200 °C,  column temperature: 130 °C,  helium carrier gas flow rate: 20 ml per minute. With the microsyringe, introduce a volume of the standard solution such that the peak corresponding to the allyl isothiocyanate can easily be identified on the gas chromatogram. Similarly introduce an aliquot of the distillate into the chromatograph. Check that the retention time of the peak obtained corresponds with that of the peak of allyl isothiocyanate. Under the conditions described above, compounds naturally present in the wine will not produce interfering peaks on the chromatogram of the sample solution. Apparatus for distillation under a current of nitrogen B. SPECIAL ANALYSIS METHODS FOR RECTIFIED CONCENTRATED GRAPE MUST (a) Total cations 1. Principle The test sample is treated by a strongly acid cation exchanger. The cations are exchanged with H+. Total cations are expressed by the difference between the total acidity of the effluent and that of the test sample. 2. Apparatus 2.1. Glass column of internal diameter 10 to 11 mm and length approximately 300 mm, fitted with a drain tap. 2.2. pH meter with a scale graduated at least in 0,1 pH units. 2.3. Electrodes:  glass electrode, kept in distilled water,  calomel/saturated potassium chloride reference electrode, kept in a saturated solution of potassium chloride, or  a combined electrode, kept in distilled water, 3. Reagents 3.1. Strongly acid cation exchange resin in H + form pre-swollen by soaking in water overnight. 3.2. Sodium hydroxide solution, 0,1 M. 3.3. Paper pH indicator. 4. Procedure 4.1. Preparation of sample Use the solution obtained by diluting the rectified concentrated must to 40 % (m/v): introduce 200 g of accurately weighed rectified concentrated must into a 500 ml volumetric flask. Make up to the mark with water and homogenise. 4.2. Preparation of the ion exchange column Introduce into the column approximately 10 ml pre-swollen ion exchanger in H + form. Rinse the column with distilled water until all acidity has been removed, using the paper indicator to monitor this. 4.3. Ion exchange Pass 100 ml of the rectified concentrated must solution prepared as in paragraph 4.1 through the column at the rate of one drop every second. Collect the effluent in a beaker. Rinse the column with 50 ml of distilled water. Titrate the acidity in the effluent (including the rinse water) with the 0,1 M sodium hydroxide solution until the pH is 7 at 20 °C. The alkaline solution should be added slowly and the solution continuously shaken. Let n ml be the volume of 0,1 M sodium hydroxide solution used. 5. Expression of the results The total cations are expressed in milliequivalents per kilogram of total sugar to one decimal place. 5.1. Calculations  Acidity of the effluent expressed in milliequivalents per kilogram of rectified concentrated must: Where E = The free sulphur dioxide in milligrams per litre is 2,5 n.  Total acidity of the rectified concentrated must in milliequivalents per kilogram: a.  Total cations in milliequivalents per kilogram of total sugars: ((2,5n-a)/(P)) Ã  100 P = percentage concentration (m/m) of total sugars. (b) Conductivity 1. Principle The electrical conductivity of a column of liquid defined by two parallel platinum electrodes at its ends is measured by incorporating it in one arm of a Wheatstone bridge. The conductivity varies with temperature and it is therefore expressed at 20 °C. 2. Apparatus 2.1. Conductivity meter enabling measurements of conductivity to be made over a range from 1 to 1 000 microsiemens per cm ( µS cm 1). 2.2. Waterbath for bringing the temperature of samples to be analysed to approximately 20 °C (20 ± 2 °C). 3. Reagents 3.1. Demineralised water with specific conductivity below 2 µS cm 1 at 20 °C. 3.2. Reference solution of potassium chloride Dissolve 0,581 g of potassium chloride, KCl, previously dried to constant mass at a temperature of 105 °C, in demineralised water (paragraph 3.1). Make up to one litre with demineralised water (paragraph 3.1). This solution has a conductivity of 1 000 Ã ¼S cm 1 at 20 °C. It should not be kept for more than three months. 4. Procedure 4.1. Preparation of the sample to be analysed Use the solution with a total sugar concentration of 25 % (m/m) (25 ° Brix): weigh a mass equal to 2 500/P and make up to 100 g with water (paragraph 3.1), where P = percentage (m/m) concentration of total sugars in the rectified concentrated must. 4.2. Determination of conductivity Bring the sample to be analysed to 20 °C by immersion in a waterbath. Maintain the temperature to within ± 0,1 °C. Rinse the conductivity cell twice with the solution to be examined. Measure the conductivity and express the result in µS cm 1. 5. Expression of the results The result is expressed in microsiemens per cm ( µScm 1) at 20 °C to the nearest whole number for the 25 % (m/m) (25 ° Brix) solution of rectified concentrated must. 5.1. Calculations If the apparatus does not have temperature compensation, correct the measured conductivity using Table I. If the temperature is below 20 °C, add the correction; if the temperature is above 20 °C, subtract the correction. Table I Corrections to be made to the conductivity for temperatures different from 20 °C ( µS cm 1) Conductivity Temperature ( °C) 20,2 19,8 20,4 19,6 20,6 19,4 20,8 19,2 21,0 19,0 21,2 18,8 21,4 18,6 21,6 18,4 21,8 18,2 22,0 (1) 18,0 (2) 0 0 0 0 0 0 0 0 0 0 0 50 0 0 1 1 1 1 1 2 2 2 100 0 1 1 2 2 3 3 3 4 4 150 1 1 2 3 3 4 5 5 6 7 200 1 2 3 3 4 5 6 7 8 9 250 1 2 3 4 6 7 8 9 10 11 300 1 3 4 5 7 8 9 11 12 13 350 1 3 5 6 8 9 11 12 14 15 400 2 3 5 7 9 11 12 14 16 18 450 2 3 6 8 10 12 14 16 18 20 500 2 4 7 9 11 13 15 18 20 22 550 2 5 7 10 12 14 17 19 22 24 600 3 5 8 11 13 16 18 21 24 26 (c) Hydroxymethylfurfural (HMF) 1. Principle of the methods 1.1. Colorimetric method Aldehydes derived from furan, the main one being hydroxymethylfurfural, react with barbituric acid and paratoluidine to give a red compound which is determined by colorimetry at 550 nm. 1.2. High-performance liquid chromatography (HPLC) Separation through a column by reversed-phase chromatography and determination at 280 nm. 2. Colorimetric method 2.1. Apparatus 2.1.1. Spectrophotometer for making measurements between 300 and 700 nm. 2.1.2. Glass cells with optical paths of 1 cm. 2.2. Reagents 2.2.1. Barbituric acid, 0,5 % solution (m/v). Dissolve 500 mg of barbituric acid, C4O3N2H4, in distilled water and heat slightly over a waterbath at 100 °C. Make up to 100 ml with distilled water. The solution keeps for about a week. 2.2.2. Paratoluidine solution, 10 % (m/v). Place 10 g of paratoluidine, C6H4(CH3) NH2, in a 100 ml volumetric flask; add 50 ml of isopropanol, CH3CH(OH)CH3, and 10 ml of glacial acetic acid, CH3COOH (Ã 20 = 1,05 g/ml). Make up to 100 ml with isopropanol. This solution should be renewed daily. 2.2.3. Ethanal (acetaldehyde), CH3CHO, 1 % (m/v) aqueous solution. Prepare just before use. 2.2.4. Hydroxymethylfurfural, C6O3H6, 1 g/l aqueous solution. Prepare successive dilutions containing 5, 10, 20, 30 and 40 mg/l. The 1 g/l and the diluted solutions must be freshly prepared. 2.3. Procedure 2.3.1. Preparation of sample Use the solution obtained by diluting the rectified concentrated must to 40 % (m/v): introduce 200 g of accurately weighed rectified concentrated must into a 500 ml volumetric flask. Make up to the mark with water and homogenise. Carry out the determination on 2 ml of this solution. 2.3.2. Colorimetric determination Into each of two 25 ml flasks a and b fitted with ground glass stoppers place 2 ml of the sample prepared as in paragraph 2.3.1. Place in each flask 5 ml of paratoluidine solution (paragraph 2.2.2); mix. Add 1 ml of distilled water to flask b (control) and 1 ml barbituric acid solution (paragraph 2.2.1) to flask a. Shake to homogenize. Transfer the contents of the flasks into spectrophotometer cells with optical paths of 1 cm. Zero the absorbence scale using the contents of flask b for a wavelength of 550 nm. Follow the variation in the absorbence of the contents of flask a; record the maximum value A, which is reached after two to five minutes. Samples with hydroxymethylfurfural concentrations above 30 mg/l must be diluted before the analysis. 2.3.3. Preparation of the calibration curve Place 2 ml of each of the hydroxymethylfurfural solutions with 5, 10, 20, 30 and 40 mg/l (paragraph 2.2.4) into two sets of 25 ml flasks a and b and treat them as described in paragraph 2.3.2. The graph representing the variation of absorbence with the hydroxymethylfurfural concentration in mg/l is a straight line passing through the origin. 2.4. Expression of results The hydroxymethylfurfural concentration in rectified concentrated musts is expressed in milligrams per kilogram of total sugars. 2.4.1. Method of calculation The hydroxymethylfurfural concentration C mg/l in the sample to be analysed is that concentration on the calibration curve corresponding to the absorbence A measured on the sample. The hydroxymethylfurfural concentration in milligrams per kilogram of total sugars is given by: 250 Ã  ((C)/(P)) P = percentage (m/m) concentration of total sugars in the rectified concentrated must. 3. High-performance liquid chromatography 3.1. Apparatus 3.1.1. High-performance liquid chromatograph equipped with:  a loop injector, 5 or 10 Ã ¼l,  spectrophotometer detector for making measurements at 280 nm,  column of octadecyl-bonded silica (e.g.: Bondapak C18  Corasil, Waters Ass.),  a recorder and, if required, an integrator, Flow rate of mobile phase: 1,5 ml/minute. 3.1.2. Membrane filtration apparatus, pore diameter 0,45 µm. 3.2. Reagents 3.2.1. Doubly distilled water. 3.2.2. Methanol, CH3OH, distilled or HPLC quality. 3.2.3. Acetic acid, CH3COOH, (Ã 20 = 1,05 g/ml). 3.2.4. Mobile phase: water-methanol (paragraph 3.2.2)-acetic acid (paragraph 3.2.3) previously filtered through a membrane filter (0,45 µm), (40:9:1 v/v). This mobile phase must be prepared daily and outgassed before use. 3.2.5. Reference solution of hydroxymethylfurfural, 25 mg/l (v/v). Into a 100 ml volumetric flask, place 25 mg of hydroxymethylfurfural, C6H3O6, accurately weighed, and make up to the mark with methanol (paragraph 3.2.2). Dilute this solution 1/10e with methanol (paragraph 3.2.2) and filter through a membrane filter (0,45 µm). If kept in a hermetically sealed brown glass bottle in a refrigerator, this solution will keep for two to three months. 3.3. Procedure 3.3.1. Preparation of sample Use the solution obtained by diluting the rectified concentrated must to 40 % (m/v) (introduce 200 g of accurately weighed rectified concentrated must into a 500 ml volumetric flask. Make up to the mark with water and homogenise) and filter it through a membrane filter (0,45 µm). 3.3.2. Chromatographic determination Inject 5 (or 10) µl of the sample prepared as described in paragraph 3.3.1. and 5 (or 10) µl of the reference hydroxymethylfurfural solution (paragraph 3.2.5) into the chromatograph. Record the chromatogram. The retention time of hydroxymethylfurfural is approximately six to seven minutes. 3.4. Expression of results The hydroxymethylfurfural concentration in rectified concentrated musts is expressed in milligrams per kilogram of total sugars. 3.4.1. Method of calculation Let the hydroxymethylfurfural concentration in the 40 % (m/v) solution of the rectified concentrated must be C mg/l. The hydroxymethylfurfural concentration in milligrams per kilogram of total sugars is given by: 250 Ã  ((C)/(P)) P = percentage (m/m) concentration of total sugars in the rectified concentrated must. (d) Heavy metals 1. Principle I. Rapid method for evaluation of heavy metals Heavy metals are revealed in the suitably diluted rectified concentrated must by the coloration produced by the formation of sulphides. They are assessed by comparison with a standard lead solution corresponding to the maximum admissible concentration. II. Determination of lead content by atomic absorption spectrophotometry The chelate given by lead with ammonium pyrrolidinedithiocarbamate is extracted with methylisobutylketone and the absorbence measured at 283,3 nm. The lead content is determined by using known additional amounts of lead in a set of reference solutions. 2. Rapid method for evaluation of heavy metals 2.1. Reagents 2.1.1. Dilute hydrochloric acid, 70 % (m/v). Take 70 g of hydrochloric acid, HCl (Ã 20 = 1,16 to 1,19 g/ml), and make up to 100 ml with water. 2.1.2. Dilute hydrochloric acid, 20 % (m/v). Take 20 g of hydrochloric acid, HCl (Ã 20 = 1,16 to 1,19 g/ml), and make up to 100 ml with water. 2.1.3. Dilute ammonia. Take 14 g of ammonia, NH3 (Ã 20 = 0,931 to 0,934 g/ml) and make up to 100 ml with water. 2.1.4. pH 3,5 buffer solution. Dissolve 25 g of ammonium acetate (CH3COONH4), in 25 ml of water and add 38 ml of dilute hydrochloric acid (paragraph 2.1.1). Adjust the pH if necessary with the dilute hydrochloric acid (paragraph 2.1.2) or the dilute ammonia (paragraph 2.1.3) and make up to 100 ml with water. 2.1.5. Thioacetamide solution, (C2H5NS), 4 % (m/v). 2.1.6. Glycerol solution, (C3H8O3, 85 % (m/v) (nD 20 °C = 1,449 to 1,455). 2.1.7. Thioacetamide reagent. To 0,2 ml of thioacetamide solution (paragraph 2.1.5) add 1 ml of a mixture of 5 ml of water, 15 ml of 1 M sodium hydroxide solution and 20 ml of glycerol (paragraph 2.1.6). Heat over a waterbath at 100 °C for 20 seconds. Prepare just before use. 2.1.8. Solution containing 0,002 g/l of lead. Prepare a 1 g/l lead solution by dissolving 0,400 g of lead nitrate, Pb (NO3)2, in water and making up to 250 ml with water. At the time of use, dilute this solution with water to two parts in 1 000 (v/v) in order to obtain a 0,002 g/l solution. 2.2. Procedure Dissolve a test sample of 10 g of the rectified concentrated must in 10 ml of water. Add 2 ml of the pH 3,5 buffer solution (paragraph 2.1.4); mix. Add 1,2 ml of the thioacetamide reagent (paragraph 2.1.7). Mix at once. Prepare the control under the same conditions by using 10 ml of the 0,002 g/l lead solution (paragraph 2.1.8). After two minutes, any brown coloration of the rectified concentrated must solution should not be more intense than that of the control. 2.3. Calculations Under the conditions of the above procedure, the control sample corresponds to a maximum admissible heavy metal concentration expressed as lead of 2 mg/kg of rectified concentrated must. 3. Determination of lead content by atomic absorption spectrophotometry 3.1. Apparatus 3.1.1. Atomic absorption spectrophotometer equipped with an air-acetylene burner. 3.1.2. Lead hollow cathode lamp. 3.2. Reagents 3.2.1. Dilute acetic acid. Take 12 g of glacial acetic acid (Ã 20 = 1,05 g/ml) and make up to 100 ml with water. 3.2.2. Solution of ammonium pyrrolidinedithiocarbamate, C5H12N2S2, 1 % (m/v). 3.2.3. Methylisobutylketone, (CH3)2 CHCH2COCH3. 3.2.4. Solution containing 0,010 g/l of lead. Dilute the 1 g/l lead solution (paragraph 2.1.8) to 1 % (v/v). 3.3. Procedure 3.3.1. Preparation of solution to be examined Dissolve 10 g of rectified concentrated must in a mixture of equal volumes of dilute acetic acid (paragraph 3.2.1) and water, and make up to 100 ml with this mixture. Add 2 ml of ammonium pyrrolidinedithiocarbamate solution (paragraph 3.2.2) and 10 ml of methylisobutylketone (paragraph 3.2.3). Shake for 30 seconds while protected from bright light. Leave the two layers to separate. Use the methylisobutylketone layer. 3.3.2. Preparation of reference solutions Prepare three reference solutions containing, in addition to 10 g of rectified concentrated must, 1, 2 and 3 ml respectively of the solution containing 0,010 g/l of lead (paragraph 3.2.4). Treat these in the same way as the solution to be examined. 3.3.3. Control Prepare a control by proceeding under the same conditions as in paragraph 3.3.1, but without the addition of the rectified concentrated must. 3.3.4. Determination Set the wavelength to 283,3 nm. Atomise the methylisobutylketone from the control sample in the flame and zero the absorbence scale. By operating with their respective solvent extracts, determine the absorbences of the solution to be examined and the reference solutions. 3.4. Expression of results Express the lead content in milligrams per kilogram of rectified concentrated must to one decimal place. 3.4.1. Calculations Plot the curve giving the variation in absorbence as a function of the lead concentration added to the reference solutions, zero concentration corresponding to the solution to be examined. Extrapolate the straight line joining the points until it cuts the negative part of the concentration axis. The distance of the point of intersection from the origin gives the lead concentration in the solution to be examined. (e) Chemical determination of ethanol This method is used for the determination of the alcoholic strength of low-alcohol liquids such as musts, concentrated musts and rectified concentrated musts. 1. Principle Simple distillation of the liquid. Oxidation of the ethanol in the distillate by potassium dichromate. Titration of the excess dichromate with an iron (II) solution. 2. Apparatus 2.1. Distillation apparatus used to measure the alcoholic strength 3. Reagents 3.1. Potassium dichromate solution. Dissolve 33,600 g of potassium dichromate, (K2Cr2O7), in sufficient quantity of water to make one litre of solution at 20 °C. One millilitre of this solution oxidizes 7,8924 mg of alcohol. 3.2. Iron (II) ammonium sulphate solution. Dissolve 135 g of iron (II) ammonium sulphate, Fe SO4, (NH4)2SO4, 6 H2O in sufficient quantity of water to make one litre of solution and add 20 ml of concentrated sulphuric acid, (H2SO4), (Ã 20 = 1,84 g/ml). This solution more or less corresponds to half its volume of dichromate solution when just prepared. Subsequently, it oxidizes slowly. 3.3. Potassium permanganate solution. Dissolve 1,088 g of potassium permanganate, KMnO4, in a sufficient quantity of water to make one litre of solution. 3.4. Sulphuric acid, diluted 1:2 (v/v). A little at a time and stirring continuously, add 500 ml of sulphuric acid, (H2SO4) (Ã 20 = 1,84 g/ml) to 500 ml of water. 3.5. Ferrous orthophenanthroline reagent. Dissolve 0,695 g of ferrous sulphate, FeSO4, 7 H2O, in 100 ml of water, and add 1,485 g of orthophenanthroline monohydrate, C12H8N2, H2O. Heat to help the dissolution. This bright red solution keeps well. 4. Procedure 4.1. Distillation Place 100 g of rectified concentrated must and 100 ml of water in the distillation flask. Collect the distillate in a 100 ml volumetric flask and make up to the mark with water. 4.2. Oxidation Take a 300 ml flask with a ground glass stopper and with a widened neck enabling the neck to be rinsed without loss. In the flask, place 20 ml of the titrant potassium dichromate solution (paragraph 3.1) and 20 ml of the 1:2 (v/v) dilute sulphuric acid (paragraph 3.4) and shake. Add 20 ml of the distillate. Stopper the flask, shake, and wait at least 30 minutes, shaking occasionally. (This is the measurement flask.) Carry out the titration of the iron (II) ammonium sulphate solution (paragraph 3.2) with respect to the potassium dichromate solution by placing in an identical flask the same quantities of reagents but replacing the 20 ml of distillate by 20 ml of distilled water. (This is the control flask.) 4.3. Titration Add four drops of the orthophenanthroline reagent (paragraph 3.5) to the contents of the measurement flask. Titrate the excess dichromate by adding to it the iron (II) ammonium sulphate solution (paragraph 3.2). Stop adding the ferrous solution when the mixture changes from green-blue to brown. To judge the end-point more precisely, change the colour of the mixture back from brown to green-blue with the potassium permanganate solution (paragraph 3.3). Subtract a tenth of the volume of this solution used from the volume of the iron (II) solution added. Let the difference be n ml. Proceed in the same way with the control flask. Let n ² ml be the difference here. 5. Expression of the results The ethanol is expressed in grams per kilogram of total sugars and is quoted to one decimal place. 5.1. Method of calculation n ² ml of ferrous solution reduces 20 ml of dichromate solution which oxidizes 157,85 mg of pure ethanol. One millilitre of iron (II) solution has the same reducing power as: ((157,85)/(n)) mg of ethanol n-n ² ml of iron (II) solution have the same reducing power as: 157,85 Ã  ((n ²  n)/(n)) mg of ethanol. Ethanol concentration in g/kg of rectified concentrated must is given by: 7,892 Ã  ((n ²  n)/(n)) Ethanol concentration in g/kg of total sugars is given by: 789,2 Ã  ((n ²  n)/(n ² Ã  P)) P = percentage (m/m) concentration of total sugars in the rectified concentrated must. (f) Meso-inositol, scyllo-inositol and sucrose 1. Principle Gas chromatography of silylated derivatives. 2. Reagents 2.1. Internal standard: xylitol (aqueous solution of about 10 g/l to which a spatula tip of sodium azide is added) 2.2. Bis(trimethylsilyl)trifluoroacetamide  BSTFA  (C8H18F3NOSi2) 2.3. Trimethylchlorosilane (C3H9ClSi) 2.4. Pyridine p.A. (C5H5N) 2.5. Meso-inositol (C6H12O6) 3. Apparatus 3.1. Gas chromatograph equipped with: 3.2. Capillary column (e.g. in fused silica, coated with OV 1, film thickness of 0,15 µ, length 25 m and internal diameter of 0,3 mm). Operating conditions: carrier gas: hydrogen or helium  carrier gas flow rate: about 2 ml/minute,  injector and detector temperature: 300 °C,  programming of temperature: 1 minute at 160 °C, 4 °C per minute to 260 °C, constant temperature of 260 °C for 15 minutes,  splitter ratio: about 1:20. 3.3. Integrator. 3.4. Microsyringe, 10 µl. 3.5. Micropipettes, 50, 100 and 200 µl. 3.6. 2 ml flasks with Teflon stopper. 3.7. Oven. 4. Procedure An accurately weighed sample of about 5 g of rectified concentrated must is placed in a 50 ml flask. 1 ml of standard solution of xylitol (paragraph 2.1) is added and water added to capacity. After mixing, 100 µl of solution is taken and placed in a flask (point 3.6) where it is dried under a gentle stream of air. 100 µl of absolute ethyl alcohol may be added if necessary to facilitate evaporation. The residue is carefully dissolved in 100 µl of pyridine (paragraph 2.4) and 100 µl of bis(trimethylsilyl)trifluoroacetamide (paragraph 2.2) and 10 µl of trimethylchlorosilane (paragraph 2.3) are added. The flask is closed with the Teflon stopper and heated at 60 °C for one hour. Draw off 0,5 µl of clear fluid and inject using a heated hollow needle in accordance with the stated splitter ratio. 5. Calculation of results 5.1. A solution is prepared containing: 60 g/l of glucose, 60 g/l of fructose, 1 g/l of meso-inositol and 1 g/l of sucrose. 5 g of the solution is weighed and the procedure at paragraph 4 followed. The results for meso-inositol and sucrose with respect to xylitol are calculated from the chromatogram. In the case of scyllo-inositol, which is not commercially available and has a retention time lying between the last peak of the anomeric form of glucose and the peak for meso-inositol (see diagram), the same result as for meso-inositol is taken. 6. Expression of the results 6.1. Meso-inositol and scyllo-inositol are expressed in milligrams per kilogram of total sugars. Sucrose is expressed in grams per kilogram of must. (1) Subtract the correction. (2) Add the correction. ANNEX V CORRELATION TABLE REFERRED TO IN THE SECOND PARAGRAPH OF ARTICLE 16 Regulation (EC) No 1493/1999 Regulation (EC) No 2676/90 Regulation (EC) No 423/2008 This Regulation   Article 1 Article 1    Article 2 Article 43(1)  Article 5 Article 3(1) Article 43)(2), first indent  Article 23 Article 3(2) Article 43)(2), first indent  Article 24 Article 3(3) Article 43)(2), first indent  Articles 34, 35 and 36 Article 3(4)   Article 44 Article 4 Article 43)(2), second indent   Article 5 Article 43)(2), third indent   Article 6   Article 38 Article 7 Article 42(6)  Article 39 Article 8   Article 6 Article 9   Article 46 Article 10(1)   Article 45 Article 10(2)   Article 32 Article 11   Article 29 Article 12   Article 30 Article 13   Article 21 Article 14  Article 1(1) Article 47 Article 15   Article 48 Article 16 Annex IV  Articles 7 and 12 Annex I A   Article 10 Annex I A, Appendix 1   Article 8 Annex I A, Appendix 2   Article 9 Annex I A, Appendix 3   Article 13 Annex I A, Appendix 4   Articles 14, 15 and 16 Annex I A, Appendix 5   Article 17 Annex I A, Appendix 6   Article 18 Annex I A, Appendix 7   Article 19 Annex I A, Appendix 8   Article 22 Annex I A, Appendix 9 Annex V A   Annex I B Annex V B   Annex I C Annex V F   Annex I D Annex V H  Article 28 Annex II A Annex V I  Article 4 Annex II B Annex VI K   Annex II C Annex V J  Articles 25 and 37 Annex III A   Article 43 Annex III A Annex VI L  Articles 40 and 41 Annex III B  Annex, paragraph 39  Annex IV-A  Annex, paragraph 42  Annex IV-B